Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 1 of 60




                       Exhibit B
     Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 2 of 60
                                                                    CONFIDENTIAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETRÓLEOS DE VENEZUELA, S.A., PDVSA
PETRÓLEO, S.A., and PDV HOLDING, INC.,

                         Plaintiffs,
                                                     Case No: 19-cv-10023-KPF
                 - against -

MUFG UNION BANK, N.A. and GLAS AMERICAS
LLC,

                         Defendants.




          EXPERT REPORT OF ALLAN R. BREWER-CARÍAS
         REBUTTING THE REPORT OF


                                       May 1, 2020
       Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 3 of 60
                                                                                                            CONFIDENTIAL


                                                   Table of Contents



I.     INTRODUCTION............................................................................................................. 1
II.    SUMMARY OF OPINIONS............................................................................................ 1
III.                                 IS WRONG THAT THE CONCEPT OF NATIONAL
       PUBLIC INTEREST CONTRACTS ONLY INCLUDES CONTRACTS TO
       WHICH THE REPUBLIC IS A PARTY ....................................................................... 7
       A. Neither the Supreme Tribunal Nor Any Predecessor Court Has Established Any
          Such Interpretation, Much Less Any Binding Interpretation under Article 335 of
          the Venezuelan Constitution ......................................................................................... 7
          i. Decision No. 953 of April 29, 2003 (EDELCA) ..................................................... 7
          ii. Decision No. 1460 of July 12, 2007 (Attorney General of the Republic II) ........... 8
          iii. Decision of the Former Supreme Court in Simón Muñoz Armas et al.
               Challenging Clauses of the Congress Resolution of July 4, 1995 .......................... 9
          iv. Decisions of the Political-Administrative Chamber of the Supreme Tribunal ..... 10
       B. The Decisions Identified in                                            Do Not Establish Any “Binding
          Judicial Precedent” That the Republic Must Be a Party to National Public Interest
          Contracts ..................................................................................................................... 10
          i. Decision of November 26, 1937 (Attorney General of the Republic I) ................ 11
          ii. Decision of March 15, 1962 (Banco de Venezuela) ............................................. 12
          iii. Decision No. 2241 of September 24, 2002 (Andrés Velazquez et al.) .................. 12
          iv. Decision No. 1460 of July 12, 2007 (Attorney General of the Republic II) ......... 16
          v. Decision No. 618 of July 20, 2016 (Brigitte Acosta Isasis).................................. 17
       C. No Decision Has Established a Generally Applicable Interpretation of Binding
          Character with Respect to the Concept of National Public Interest Contracts ........... 21
       D. Andrés Velazquez et al. Did Not Establish Any Binding “Additional Criteria” for
          National Public Interest Contracts .............................................................................. 28
       E. Plaintiffs’ Allegations Are Not “At Odds” with Any “Official Interpretations” of
          the National Assembly or the Attorney General......................................................... 30
          i. The National Assembly Categorically Rejected the Pledge and Has Explicitly
               Declared that the Indenture is a National Public Interest Contract That Required
               Prior National Assembly Authorization................................................................ 30
          ii. The Attorney General’s August 7, 2006 Opinion Does Not Support
                      Assertions ................................................................................................. 34
       F. Articles 226 and 236 of the Venezuelan Constitution Do Not Restrict National
          Public Interest Contracts to Contracts Entered Into By the Republic Itself ............... 35
IV.                      OPINION   IS  CONTRARY    TO   THE
       OVERWHELMING WEIGHT OF VENEZUELAN LEGAL SCHOLARSHIP..... 35
      Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 4 of 60
                                                                                                           CONFIDENTIAL

V.                                        “ADDITIONAL CONSIDERATIONS” DO NOT
      SUPPORT HIS ERRONEOUS AND OUTLIER CONCLUSION THAT ONLY
      THE REPUBLIC ITSELF CAN ENTER INTO NATIONAL PUBLIC
      INTEREST CONTRACTS ............................................................................................ 39
      A.                        Claim That PDVSA and PDVSA Petróleo Effectively Operate
         as Independent Corporations is Contrary to Venezuelan Law and the Facts at the
         Time of the Exchange Offer ....................................................................................... 39
      B. The Financial Administration of the Public Sector Organic Law Does Not Exempt
         from Prior National Assembly Authorization Public Debt Contracts Entered into
         With Foreign/Non-Domiciled Counterparties ............................................................ 45
      C. The Indenture and the Pledge Are Unquestionably “Administrative Contracts” ....... 46
      D. The National Assembly’s Historical Non-Assertion of Control Over Contracts
         Entered into by PDVSA or its Subsidiaries Does Not Support
         Opinion ....................................................................................................................... 49
VI.   THE PRESUMPTION OF LEGALITY AND THE PRINCIPLE OF
      LEGITIMATE   EXPECTATIONS                       CAN             NEVER                APPLY                TO
      ADMINISTRATIVE ACTS OR ANY STATE ACT AFFECTED BY
      ABSOLUTE NULLITY.................................................................................................. 50
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 5 of 60
                                                                               CONFIDENTIAL

I.       INTRODUCTION
      1. At the request of Paul Hastings LLP, as counsel to the Ad Hoc Boards of
Directors of PDVSA and PDVSA Petróleo, and Willkie Farr & Gallagher LLP, as
counsel to PDV Holding, Inc., I submitted an expert report on March 16, 2020,
concluding that the 2020 Notes, the Indenture, and the Pledge are invalid, illegal,
null and void ab initio, and unenforceable under Venezuelan law because the
Indenture and the Pledge were entered into without prior National Assembly
authorization in violation of the Venezuelan Constitution. The same day,
                           submitted a report on behalf of the defendants
         erroneously opining that the Indenture and the Pledge are not “national
public interest contracts” and thus did not require prior National Assembly
authorization.
       2. In this report, I rebut the erroneous opinions offered by                  .
Rather than address each and every error in                       , I have focused my
rebuttal on the fundamental errors that I believe are relevant to the case.

II.      SUMMARY OF OPINIONS
      3. Nothing in                  alters my conclusion that the Indenture and
the Pledge are national public interest contracts that required prior National
Assembly authorization. My conclusion was and is based, in short, on the following:

            a. Under Articles 150 and 187.9 of the Venezuelan Constitution, which I
                proposed in my role as one of the constitutional drafters, a national
                public interest contract cannot be executed without prior authorization
                of the National Assembly if the contract is to be entered into with a
                foreign State or official entity or with companies not domiciled in
                Venezuela. 1

            b. A “national” public interest contract is a public interest contract entered
                into by an entity that is part of the “National Public Administration.”
                PDVSA and PDVSA Petróleo, which are entirely state-owned
                commercial enterprises, are unquestionably part of the National Public
                Administration, as defined in the Organic Law of Public
                Administration, 2 a Venezuelan statute that I drafted. PDVSA and

1
      CONSTITUCIÓN DE LA REPÚBLICA BOLIVARIANA DE VENEZUELA 1999 [1999 VENEZUELAN
      CONSTITUTION] art. 150; 187.9 (produced as Tab 1 to the First Report).
2
      Organic Law of the Public Administration, GACETA OFICIAL No. 6.147, Nov. 17, 2014 (produced as
      Tab 9 to the First Report).
       Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 6 of 60
                                                                          CONFIDENTIAL

              PDVSA Petróleo are not like normal commercial entities, as they are
              subject to both public and private law. Moreover, unlike other state-
              owned enterprises, which are generally created by Executive Order to
              engage in a particular business, PDVSA was created as part of the
              nationalization of the Venezuelan oil industry and is the only state-
              owned enterprise whose state ownership is enshrined in the Venezuelan
              Constitution “[f]or reasons of economic and political sovereignty and
              national strategy” (Art. 303). 3 In addition, PDVSA’s President at the
              time of the Exchange Offer, Eulogio Del Pino, was simultaneously
              serving as Venezuela’s Minister of Petroleum and Mining.

          c. In my opinion and in the opinion of many other Venezuelan legal
              experts, any contract entered into by an entity within the National Public
              Administration is a national public interest contract. This was the
              intention of the proposal I made before the National Constituent
              Assembly with respect to the inclusion of Article 150 in the
              Constitution. This opinion is also consistent with the Supreme
              Tribunal’s decision No. 953 of April 29, 2003 (Case: EDELCA), in
              which the Constitutional Chamber expressly recognized that contracts
              entered into by a state-owned enterprise, Electrificación del Caroní S.A.,
              with certain Brazilian entities were national public interest contracts. 4
              The Indenture and the Pledge are also national public interest contracts
              under proposed standards that take into account the impact and
              magnitude of the contract, as these contracts affected in a decisive way
              the “crown jewel” of Venezuela’s most economically and strategically
              important industry.

          d. Therefore, the Indenture and the Pledge, both of which were entered into
              by PDVSA and PDVSA Petróleo with companies not domiciled in
              Venezuela, required prior National Assembly authorization under
              Articles 150 and 187.9 of the Constitution. The lack of required National
              Assembly authorization prevented valid consent and contract formation,
              and thus the Indenture, the 2020 Notes issued thereunder, and the Pledge
              are invalid, illegal, and null and void ab initio—i.e., they never came
              into valid legal existence and are entirely unenforceable.


3
    1999 VENEZUELAN CONSTITUTION, art. 303 (produced as Tab 1 to the First Report).
4
    Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No. 953
    EDELCA, Apr. 29, 2003 (Venez.) (hereinafter Supreme Tribunal of Justice Decision No. 953)
    (produced as Exhibit -72 to                ).


                                              -2-
      Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 7 of 60
                                                                    CONFIDENTIAL

       4.                     ’s conclusion that the Indenture and the Pledge are not
national public interest contracts is based primarily on the erroneous assertion, which
is contrary to the vast majority of scholarly opinion, that only the Republic itself can
enter into national public interest contracts. This erroneous assertion is based not on
any fundamental legal analysis but on three incorrect presuppositions:

         a. That “Venezuela’s Highest Court has long held that contracts of national
            interest must include the Republic as a party”;

         b. That Articles 236 and 226 of the Venezuelan Constitution are consistent
            with this supposedly long-standing precedent; and

         c. That this supposedly long-standing precedent is supported by the
            positions of the National Assembly and the Attorney General.
      5. These presuppositions are erroneous for the following reasons, which I
explain in greater detail below:

         a. First, neither the Constitutional Chamber of the Supreme Tribunal nor
            any predecessor court has ever ruled that the concept of national public
            interest contracts is restricted only to contracts that include the Republic
            as a party and cannot include contracts entered into by a public
            corporation or state-owned enterprise that is part of the National Public
            Administration. Indeed, the question of whether such contracts can
            qualify as national public interest contracts has not been a part of the
            thema decidendum of any case.

         b. The decisions                   relies on show only that the concept of
            national public interest contracts includes contracts entered into by the
            Republic, not that the concept excludes contracts entered into by public
            corporations and state-owned enterprises. To deduce such a proposition
            from these decisions defies logic and contravenes other decisions in
            which the Constitutional Chamber, other Chambers of the Supreme
            Tribunal, and the former Supreme Court of Justice have expressly
            accepted (without even a question being raised) that contracts entered
            into by such entities were national public interest contracts.
            Remarkably,                    purports to rely on one of these decisions
            of the Constitutional Chamber (No. 1460 of July 12, 2007) (Attorney
            General of the Republic II) in reaching his erroneous conclusion.

         c. In any event, none of the cases on which                           relies
            established any “binding judicial precedent” with respect to the concept

                                          -3-
Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 8 of 60
                                                           CONFIDENTIAL

     of national public interest contracts. In Venezuela’s civil law system,
     there is no doctrine of stare decisis or binding precedent; decisions of
     the Supreme Tribunal are not a source of law; and except for
     Constitutional Chamber interpretations explicitly declared as having
     binding character pursuant to Article 335 of the Venezuelan
     Constitution, decisions of the Supreme Tribunal carry no more weight
     than the opinions of legal scholars and other branches of government.

  d. Regarding scholarly opinion, it is simply not true that the opinion
     expressed by                   regarding the concept of national public
     interest contracts has been “repeatedly reaffirmed by respected
     Venezuelan legal scholars.” (par. 15). The reality is just the opposite.
     In addition to myself, those who have interpreted the concept of national
     public interest contracts to encompass contracts entered into by public
     corporations and state-owned enterprises within the National Public
     Administration include:

        i.   The National Assembly, which is the only Venezuelan
             government body recognized as legitimate by the U.S., in
             resolutions before and after the Exchange Offer;

        ii. The Constitutional Chamber of the Supreme Tribunal in the
             EDLECA (2003) and Attorney General of the Republic II (2007)
             cases;

        iii. The Political-Administrative Chamber of the Supreme Tribunal
             in the Diques y Astilleros de Nacionales S.A. (DIANCA) (2013),
             Corporación Venezolana de Guayana (CVG) (2011), and
             Compañía Anónima Venezolana de Televisión (VTV) (2006)
             cases;

        iv. The former Supreme Court of Justice in the Simón Muñoz Armas
             et al. (1999) case;

        v. Professor Juan Cristóbal Carmona Borjas, a distinguished
             member of the National Academy of Political and Social
             Sciences, who rendered an opinion on this matter to the National
             Assembly at the time of the Exchange Offer;

        vi. Professor Luis Henrique Farías Mata;

        vii. Professor José Araujo Juárez;


                                   -4-
       Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 9 of 60
                                                                             CONFIDENTIAL



                  viii. Professor Margot Y. Huen Rivas;

                  ix. Professor Román José Duque Corredor;

                  x. Professor Isabel Boscán de Ruesta;

                  xi. Professor Luis Britto García;

                  xii. Professor Rafael Badell Madrid (who, contrary to
                              mischaracterization of his writings on this matter, has
                      been emphatic that national public interest contracts include
                      contracts entered into by state-owned enterprises and public
                      corporations); and

                  xiii. Professor Jesús Caballero Ortíz (who, contrary to
                               assertions, has opined in his scholarly writings that
                      contracts entered into by public corporations (autonomous
                      institutes) can qualify as national public interest contracts).

          e. Apart from Professor Eloy Lares Martínez, who affirmed that “national
              interest contracts are administrative contracts entered into by the
              National Public Administration,” 5 only to later take the contradictory
              position (without explanation) that the Republic must be a party, I am
              not aware of any other Venezuelan public law scholar who holds the
              opinion expressed by                    in this case. Contrary to
                      erroneous assertions, his opinion does not find support in the
              writings he cites of Professor José Melich Orsini. The relative weight of
              authority on this issue is not even close.

          f. Second, Articles 226 and 236 of the Venezuelan Constitution do not
              restrict national public interest contracts to contracts entered into by the
              Republic itself, as                     incorrectly claims. Rather, these
              articles simply empower the President, as the head of the National
              Executive branch of government, to enter into such contracts on behalf
              of the Republic.6


5
    Eloy Lares Martínez, Contratos de Interés Nacional [Contracts of National Interest], in 1 LIBRO
    HOMENAJE AL PROFESOR ANTONIO MOLES CAUBET 117, 137 (1981) (hereinafter Contracts of National
    Interest) (produced as Exhibit -65 to               ).
6
    1999 VENEZUELAN CONSTITUTION, art. 226, 236 (produced as Exhibit    -32 to                 ).


                                               -5-
       Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 10 of 60
                                                                                    CONFIDENTIAL

           g. Finally, neither the National Assembly nor the Attorney General has
               taken the position that a national public interest contract must have the
               Republic as a party. In fact, the opposite is true. The National Assembly,
               in resolutions passed both before and after the 2020 Notes were issued,
               have declared that the Indenture and the Pledge, which were entered into
               by PDVSA and PDVSA Petróleo as state-owned entities within the
               National Public Administration, are national public interest contracts
               that required prior National Assembly authorization as a condition of
               their validity. 7

           h. If endorsed,                        outlier opinion would profoundly
               undermine the democratic principles at the foundation of Venezuela’s
               system of government, as the National Executive (not to mention an
               illegitimate, authoritarian regime) could avoid National Assembly
               oversight simply by contracting through state-owned entities. As one of
               the drafters of the Venezuelan Constitution, I can say with certainty that
               such an illogical and destructive proposition is completely contrary to
               the intention behind and proper interpretation of Articles 150 and 187.9.

       6.                   also opines that, even if a Venezuelan court were to
conclude that the Indenture and the Pledge are national public interest contracts that
required National Assembly authorization, the court would likely enforce them
anyway based on Venezuela’s “presumption of legality” (par. 179) and “principle of
legitimate expectations.” (par. 184). However, as the Constitutional Chamber and
numerous legal scholars have opined, the “presumption of legality” and the
“principle of legitimate expectations” can never apply to illegal acts of absolute
nullity, 8 such as the execution of the Indenture and the Pledge without
constitutionally required National Assembly authorization.




7
                    claims that several “additional considerations” also support his opinion. I address these
    “additional considerations” in detail below (par. 21, 156, 231).
8
    See e.g. ALLAN RANDOLPH BREWER-CARÍAS, EL DERECHO ADMINISTRATIVO Y LA LEY ORGÁNICA DE
    PROCEDIMIENTOS ADMINISTRATIVOS 203 (8th ed. 2008) (produced as Exhibit                -103 to
           ).


                                                    -6-
       Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 11 of 60
                                                                           CONFIDENTIAL

III.                    IS WRONG THAT THE CONCEPT OF
       NATIONAL PUBLIC INTEREST CONTRACTS ONLY INCLUDES
       CONTRACTS TO WHICH THE REPUBLIC IS A PARTY
       A.      Neither the Supreme Tribunal Nor Any Predecessor Court Has
               Established Any Such Interpretation, Much Less Any Binding
               Interpretation under Article 335 of the Venezuelan Constitution
       7. The main basis for                        erroneous conclusion that the
Indenture and the Pledge are not national public interest contracts is the claim that
Venezuelan courts have “long held” that [national public interest contracts] must
have the Republic as a party” (par. 87) and that, as of 2002, the Constitutional
Chamber had issued “binding” rulings supposedly confirming this “long-standing
judicial requirement.” (par. 85, 99).

       8. In fact, there is no “binding interpretation” or “long-standing judicial
requirement” from the Constitutional Chamber, or any other Venezuelan court, that
national public interest contracts must have the Republic as a party. The
Constitutional Chamber has never established such a general interpretation. To the
contrary, the Constitutional Chamber, the former Supreme Court of Justice, and the
Political-Administrative Chamber of the Supreme Tribunal have issued decisions
accepting that the contracts in question were national public interest contracts even
though they were not entered into by the Republic itself but by public corporations
or state-owned enterprises that, like PDVSA and PDVSA Petróleo, are part of the
decentralized National Public Administration.

          i.   Decision No. 953 of April 29, 2003 (EDELCA)
       9. In the EDELCA case (decision No. 953 of April 29, 2003), which came
just several months after the Andrés Velazquez et al. decision (No. 2241 of
September 24, 2002) that is the centerpiece of                     , the Constitutional
Chamber expressly acknowledged that contracts entered into with Brazilian entities
by a state-owned enterprise, Electrificación del Caroní S.A. (EDELCA), were
national public interest contracts.9 This decision is acknowledged only in a footnote
(137) to                  , in which                  admits that “a state corporation
[EDELCA] entered into an agreement that the Court characterized as one of
national interest.”



9
    Supreme Tribunal of Justice Decision No. 953, supra note 4 at 14-15.


                                                 -7-
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 12 of 60
                                                                                   CONFIDENTIAL

          ii.    Decision No. 1460 of July 12, 2007 (Attorney General of the Republic
                 II)
      10.                         asserts that, in this decision, the Constitutional
Chamber “confirmed and reaffirmed the ruling in Andrés Velásquez et al. that a
Public Debt transaction may qualify as a Contract of National Interest when executed
‘by the Republic with [other] States, foreign official entities or commercial
companies not domiciled in Venezuela’” (par. 103). As with other decisions
referenced in                   , it is immediately obvious upon reading the decision
that                     assertion is totally incorrect. Although the Constitutional
Chamber referred to its prior non-binding Andrés Velásquez decision (discussed
below), there is not a single word, line, or paragraph in decision No.1460 of July 12,
2007 (which is likewise non-binding), wherein the Constitutional Chamber
“confirmed” or “reaffirmed” that national public interest contracts are only those
entered into by the Republic. On the contrary, the ruling of the case presumes that
public debt contracts entered into by decentralized entities of the National Public
Administration are national public interest contracts. 10

       11. The case involved the interpretation of Article 247 of the Venezuelan
Constitution, which requires the Office of the Attorney General to be consulted on
national public interest contracts prior to their approval. Specifically, the
Constitutional Chamber was asked to clarify whether an Attorney General opinion
issued pursuant to Article 247 is binding on the Public Administration entity seeking
the opinion or merely consultative in nature.11 That was the thema decidendum 12 of
the case. There were no abstract requests for interpretation of a constitutional
provision, but rather a specific request for interpretation regarding the nature of
particular Attorney General opinions with respect to particular public debt contracts
(promissory notes) of the Banco de Desarrollo Agropecuario (Bandagro), which is
a public corporation within the decentralized National Public Administration. 13 The
Constitutional Chamber ruled in this non-binding decision that the Attorney General
opinions, while required by Article 247 of the Constitution, were merely consultative
in nature. 14 Contrary to what is suggested in                        (par. 94), the
Constitutional Chamber did not address, in any way, the notion of which entities


10
     Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No. 1460
     [Attorney General of the Republic II], Jul. 12, 2007 (Venez.) (hereinafter Supreme Tribunal of Justice
     Decision No. 1460) at 22 (produced as Exhibit      -71 to                ).
11
     Id. at 18.
12
     See par. 30 below.
13
     Supreme Tribunal of Justice Decision 1460, supra note 10 at 19, 21.
14
     Id. at 19, 22, 23.


                                                   -8-
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 13 of 60
                                                                                  CONFIDENTIAL

may enter into a national public interest contract, much less the supposed
requirement that the Republic itself be a party.

      12. Thus, not only did the Constitutional Chamber not affirm in its decision
No. 1460 of July 12, 2007 that public interest contracts are only those to which the
Republic is a party, but, to the contrary, the Chamber expressly accepted in this
decision that “public debt contracts” (promissory notes) issued by a public
corporation as a decentralized entity of the National Public Administration (and not
the Republic) had to be submitted to the General Attorney for approval in accordance
with Article 247 of the Constitution, which applies only to “national public interest
contracts.”15

         iii.   Decision of the Former Supreme Court in Simón Muñoz Armas et
                al. Challenging Clauses of the Congress Resolution of July 4, 1995
      13. It is also important to mention the August 17, 1999 decision of the former
Supreme Court of Justice in the case involving Apertura Petrolera (Case: Simón
Muñoz Armas et al. Challenging Clauses of the Congress Resolution of July 4,
1995), which is referenced in                  (par. 172). In that case, administrative
contracts entered into by decentralized oil industry entities, which were subsidiaries
of PDVSA, were expressly qualified as “national public interest contracts.” 16 That
is why, for instance, Professor Eugenio Hernández Bretón has affirmed that the
“Association Agreements” entered into by PDVSA and its subsidiaries are all
“contracts of public interest.”17




15
     Id. at 18, 21, 22.
16
     ALLAN RANDOLPH BREWER-CARÍAS, EL CASO DE LA APERTURA PETROLERA (DOCUMENTOS DEL A
     PETROLERA 1996-1999) [THE CASE OF THE OIL OPENING (DOCUMENTS OF THE NULLITY TRIAL
     AGAINST THE PARLIAMENTARY AUTHORIZATION FOR THE OIL ASSOCIATION AGREEMENTS 1996-
     1999)] 318-319 (2001) (hereinafter The Case of the Oil Opening) (produced as Exhibit         -101 to
                    ).
17
     See Margot Y. Huen Rivas, El Arbitraje Internacional en los Contratos Administrativos [International
     Arbitration in Administrative Contracts], in 1 VIII JORNADAS INTERNACIONALES DE DERECHO
     ADMINISTRATIVO 403, 435 fn. 58 (Fundación Estudios de Derecho Administrativo ed., 2005) (quoting
     Eugenio Hernández Bretón, El Controversial Artículo 127 [The Controversial Article 127], in REVISTA
     GERENTE (1999)). I also considered the contracts entered into by PDVSA as “national public interest
     contracts” when expressing my opinion before the Venezuelan Senate in 1982. See LETTER FROM
     ALLAN R. BREWER-CARIAS TO GODOFREDO GONZALEZ, PRESIDENT OF THE VENEZUELAN SENATE
     (Aug. 11, 1982) at 2, 3, 6, 7.



                                                  -9-
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 14 of 60
                                                                                     CONFIDENTIAL

         iv.     Decisions of the Political-Administrative Chamber of the Supreme
                 Tribunal
       14. As acknowledged in footnote 144 of                         , the Political-
Administrative Chamber of the Supreme Tribunal has also issued decisions relating
to national public interest contracts, generally accepting that such contracts can be
entered into by decentralized entities of the National Public Administration such as
Diques y Astilleros de Nacionales S.A. (DIANCA), which is a national state-owned
enterprise (Decision No 847 of July 16, 2013); 18 Corporación Venezolana de
Guayana (CVG), which is a national autonomous institution created by law
(Decision No 1690 of December 7, 2011); 19 and Compañía Anónima Venezolana de
Televisión (VTV), which is also a national state-owned enterprise (Decision No. 855
of April 5, 2006 -Case VTV v. Eletronica Industriale).20

         B.      The Decisions Identified in               Do Not Establish Any
                 “Binding Judicial Precedent” That the Republic Must Be a Party
                 to National Public Interest Contracts
       15. The Constitutional Chamber and predecessor court decisions on which
                 relies did not establish any judicial precedent—binding or non-
binding—that national public interest contracts must include the Republic itself as a
party. To the contrary, as mentioned above, two of these decisions (EDELCA and
Attorney General of the Republic II) 21 supports the near-unanimous opinion among
Venezuelan legal scholars that contracts entered into by entities within the National


18
     Tribunal Supremo de Justicia Sala Político Administrativa [TSJ-SPA] [Supreme Tribunal of Justice,
     Political-Administrative Chamber] No. 847 Diques y Astilleros Nacionales (DIANCA), Jul. 16, 2013
     (Venez.) (hereinafter Supreme Tribunal of Justice Decision No. 2241) (produced as Exhibit         -75 to
                    ) at 23.
19
     Tribunal Supremo de Justicia Sala Político Administrativa [TSJ-SPA] [Supreme Tribunal of Justice,
     Political-Administrative Chamber] No. 1690 Minera Las Cristinas (MINCA) Dec. 7, 2011 (Venez.)
     (hereinafter Supreme Tribunal of Justice Decision 1690) (produced as Exhibit           -76 to
            ) at 43 in the original Spanish, 47 in the translation. In this 2011 decision, the Political-
     Administrative Chamber of the Supreme Tribunal also referred to its previous decision No. 832 of July
     14, 2004, in which it also recognized that mining concessions, in that case also entered into by
     autonomous institutes (public corporations) like the Corporación Venezolana de Guayana and the
     same Mineras Las Cristinas S.A. were “national public interest contracts.” Id. at 41, 72 in the original
     Spanish, 40, 53 in the translation.
20
     Tribunal Supremo de Justicia Sala Político Administrativa [TSJ-SPA] [Supreme Tribunal of Justice,
     Political-Administrative Chamber] No. 855 Compañía Anónima Venezolana de Televisión (VTV),
     Apr. 5, 2006 (Venez.) (produced as Exhibit    -126 to                 ) at 78.
21
     Supreme Tribunal of Justice Decision No. 953, supra note 4; Supreme Tribunal of Justice Decision No.
     1460, supra note 10.


                                                   - 10 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 15 of 60
                                                                                    CONFIDENTIAL

Public Administration, such as PDVSA and PDVSA Petróleo, can qualify as
national public interest contracts.

       16. I will first address the two referenced decisions of the former Venezuelan
Federal and Cassation Court and the former Venezuelan Supreme Court, issued in
1937 and 1962, respectively, prior to the ratification of the 1999 Constitution. No
“long-standing judicial requirement” that the Republic must be a party to a national
public interest contract can possibly be deduced from these decades-old decisions. I
will then turn to the more recent decisions          relies on, which likewise do not
support the nonsensical notion that contracts entered into by public corporations and
state-owned enterprises cannot qualify as national public interest contracts.

           i.    Decision of November 26, 1937 (Attorney General of the Republic I)
       17. According to                     , “the requirement that the Republic must
be a party to a contract for it to qualify as a contract of national interest was first
recognized by the Venezuela’s highest court in 1937 in the Attorney General of the
Republic I case” (par. 95).22 Just reading the Court’s decision is enough to realize
the falsity of this assertion. 23

        18. The thema decidendum of the case had nothing to do with the concept of
national public interest contracts generally or with the specific question of which
entities can enter into them. Rather, the case involved the judicial review of a
“Special Law project” (draft statute) whereby Congress was to authorize the granting
of a loan to the Municipality of the District Iribarren in the State of Lara. The
Attorney General challenged the Special Law project on constitutional grounds,
arguing that the Legislature did not have the power to initiate the granting of the
loan.24 The Court agreed, emphasizing that “the only branch of government with the
initiative to enter into contracts is the National Executive,” not the Legislature,
which “does not have the power to contract.” 25 Concluding that the challenged
Special Law project ultimately “was not a project of law” or a “project of contract”
but an “order” purportedly given by the Congress to the National Executive to enter

22
     See Sala Politica y Administrativa de la Corte Federal y de Casación [Political-Administrative Chamber
     of the Federal Court and Court of Cassation] No. 62 [Attorney General of the Republic I] Nov. 26, 1937
     (Venez.) (hereinafter Federal Court and Court of Cassation Decision No. 62) (produced as Exhibit
     64 to                 ).
23
     It might appear that, in footnote 128 of his report,                cites one of my works in support of
     his opinion. However, the cite is not to anything I have written but to the text of Venezuela’s 1936
     Constitution in my historical compilations of the country’s constitutions.
24
     Federal Court and Court of Cassation Decision No. 62, supra note 22 at 351.
25
     Id. at 352.



                                                   - 11 -
       Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 16 of 60
                                                                             CONFIDENTIAL

into a loan contract, the Court annulled the Special Law project as an
unconstitutional violation of the separation of powers. 26

       19. In concluding that the power to enter into contracts resided with the
National Executive branch of government and not the Legislature, the Court referred
to Article 100.21 of the 1936 Constitution, which empowered the National Executive
to enter into national public interest contracts. 27 The Court did not rule that the
National Executive was the only authority empowered to enter into national interest
contracts and that public corporations or state-owned enterprises could not enter
into contracts of national public interest. Indeed, that issue was not even raised, let
alone decided. This could not have been otherwise, as in 1937 there were no public
corporations or state-owned enterprises such as exist today, but only a few
autonomous institutions (public corporations) like Banco Obrero and Banco
Agrícola y Pecuario, which were created in 1928. Contrary to
assertions, this case does not stand in any way “for the principle that contracts of
national interest are [limited to] contracts concluded by the Federal Executive”
               par. 97).

          ii.   Decision of March 15, 1962 (Banco de Venezuela)
      20. In this decision, the former Supreme Court of Justice annulled a “[l]aw
through which a contract entered into between the National Executive and the Banco
de Venezuela was approved.” 28 The law was annulled on the grounds that the
contract approved by the law exempted the Banco de Venezuela (a private
commercial bank) from municipal taxes in violation of the municipal autonomy
guaranteed in the Venezuelan Constitution. 29 In reaching its decision, the Court
concluded that, although the content of the law was the approval of a public contract,
the competence to exercise judicial review of legislation (including “special laws”
approving public contracts and thus without general content) always belonged to the
full Supreme Court (Corte Plena) and that the organs of the Administrative-
Contentious Jurisdiction (including the Political-Administrative Chamber of the
Court), which had jurisdiction over cases involving administrative contracts, was not
competent to exercise judicial review of the law. 30



26
     Id. at 354.
27
     Id. at 351.
28
     Corte Suprema de Justicia [CSJ] Banco de Venezuela, Mar. 15, 1962, in OFFICIAL GAZETTE NO. 760
     (Mar. 22, 1962) (Venez.) (produced as Exhibit -69 to                 ) at 10.
29
     Id. at 7-10.
30
     Id. at 4-7.


                                               - 12 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 17 of 60
                                                                                   CONFIDENTIAL

       21. Although the case happened to involve a contract entered into by the
National Executive, there is nothing in the decision to suggest that the Court was
even dealing with the concept of national public interest contracts, much less
interpreting the concept to include only contracts entered into by the National
Executive on behalf of the Republic itself. Furthermore, there is nothing in the
dissenting opinion to suggest that it “further clarifies that Contracts of National
Interest are concluded [only] by the National Executive on behalf of the Republic”
or that the dissenting justices “confirmed that contracts of national interest are
[restricted to] contracts concluded by the Republic,” as                 erroneously
asserts (par. 98). The dissenting justices merely disagreed that the Court had the
power to exercise judicial review of the law given that its content was the approval
of such a contract.31 The thema decidendum of the case, in other words, was whether
the constitutionality of a law approving a contract entered into by the National
Executive on behalf of the Republic could be reviewed by the Supreme Court, not
whether a contract must be entered into by the Republic to qualify as a national
public interest contract. After finding itself competent to exercise judicial review,
the Supreme Court proceeded to annul the law. 32

         iii.    Decision No. 2241 of September 24, 2002 (Andrés Velazquez et al.)
      22.                   erroneously asserts that in this decision the Constitutional
Chamber expressly reaffirmed the supposed “long-standing judicial requirement”
(which, as discussed above, did not exist) that “for a contract to qualify as a Contract
of National Interest, the Republic has to be one of the contracting parties.” (Par. 99).
      23. In fact, the thema decidendum of the case did not involve interpreting the
Constitution with respect to the notion of public interest contracts at all. Rather, the
Constitutional Chamber was adjudicating a general constitutional challenge brought
by several citizens (Andrés Velázquez and others) against Article 80 of the Organic
Law on Financial Administration of the Public Sector. 33 Article 80 provided, in
relevant part, that “once sanctioned the annual indebtedness law, the National
Executive will proceed to enter into contracts of public debt in the best attainable
conditions possible and must inform periodically to the National Assembly.” 34 The
31
     Id. at 12.
32
     Id. at 10.
33
     Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No. 2241 Andrés
     Velásquez y otros, nulidad parcial artículo 80 de la Ley Orgánica de Administración Financiera del
     sector Público [Andrés Velásquez and others, the partial anullment of Article 80 of the Organic Law of
     the Financial Administration of the Public Sector], Sept. 24, 2002 (Venez.) (hereinafter Supreme
     Tribunal of Justice Decision No. 2241) (produced as Tab 23 to the Brewer report).
34
     Id. at 11-12.



                                                  - 13 -
       Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 18 of 60
                                                                     CONFIDENTIAL

plaintiff argued that, as written, this provision seemed to allow the National
Executive to enter into public debt contracts of national interest with foreign states,
official foreign entities, and companies not domiciled in Venezuela in violation of
Article 150 of the Venezuelan Constitution — that is, without National Assembly
authorization.35 The thema decidendum of the case was thus the constitutionality of
Article 80 of the Organic Law. Agreeing with the plaintiff that the relevant provision
was unconstitutional, the Constitutional Chamber declared it null and void. 36

       24. Bearing this context in mind, it cannot be deduced, as
erroneously asserts, that “on the basis of that holding” the term “contracts of national
public interest” only encompasses “contracts concluded by the Republic through the
competent bodies of the National Executive” (par. 101). The Constitutional Chamber
did not rule in any way whatsoever that decentralized entities within the National
Public Administration such as public corporations and state-owned enterprises
cannot enter into national public interest contracts. As         himself recognizes in
his report (par. 100), the Constitutional Chamber noted in Andrés Velazquez et al.
that national public interest contracts “is a contracting species which includes ‘. . . .
contracts concluded by the Republic through the competent organs of the National
Executive’ (par. 100 (emphasis added)), implying that the National Executive is but
one entity that may enter into such contracts, not the only entity.
       25. As I pointed out in my initial report, the reason the Constitutional
Chamber focused on national public interest contracts entered into by the National
Executive is that those were the only contracts expressly mentioned in the challenged
provision of Article 80 of the Organic Law. 37 Professor Román J. Duque Corredor
has likewise observed that “the decision emphasizes public interest contracts of the
Republic” because the decision “was in reference to the nullity of article 80 of the
Financial Management of the Public Sector Organic Law, which governs the public
debt operations of the Republic.” That is, the Constitutional Chamber’s analysis
“was centered on public interest contracts of the Republic, concluding that article 80
was contrary to the constitutional obligation of the National Executive to request the
National Assembly’s authorization to enter into contracts of national public interest,
in the framework of public debt operations, when such contracts are entered into
with States, foreign official entities or foreign companies not domiciled in
Venezuela.”38 Thus, in the words of Professor Duque Corredor, the interpretation of
35
     Id. at 3.
36
     Id. at 19.
37
     Supreme Tribunal of Justice Decision No. 2241, supra note 33 at 11.
38
     See ROMÁN J. DUQUE CORREDOR, OPINIÓN SOBRE LA INCONSTITUCIONALIDAD DEL BONO PDVSA
     2020 [OPINION ON THE UNCONSTITUTIONALITY OF THE 2020 PDVSA NOTES] 2, 3 (2020).



                                          - 14 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 19 of 60
                                                                                        CONFIDENTIAL

the decision that “PDVSA is not subject to article 150 of the Constitution, because
such provision only applies to the Republic and not to the state-owned enterprises
like PDVSA” is no more than a “manipulation of the interpretation of the decision,”
which “does not establish that state-owned enterprises are excluded from article 150
of the Constitution.” 39 The decision “equates the Republic to the National Executive,
but does not do so with the intention of excluding the decentralized entities like state
owned-enterprises from complying with article 150.”40

       26. In any event, proof that the Constitutional Chamber did not intend to limit
the concept of national public interest contracts came just months later in the
EDELCA case (decision No. 953 of April 29, 2003), discussed in Paragraph 9 above,
in which the Constitutional Chamber expressly recognized that contracts entered into
by a state-owned enterprise were national public interest contracts.
       27. As mentioned in                    (par. 101), I have been particularly
critical of the Andrés Velázquez decision, not in relation to its annulment of the
challenged provision of Article 80 of the Financial Administration of the Public
Sector Organic Law, but because it inadvertently created the opportunity for
confusion and politically motivated arguments by failing to include a reference to
contracts entered into by decentralized entities within the National Public
Administration when discussing national public interest contracts. 41 Time has



39
     See id. At 2, 3.
40
     Id.
41
     Allan Randolph Brewer-Carías, La Mutación de la Noción de Contratos de Interés Público Nacional
     Hecha Por la Sala Constitucional, para Cercenarle a la Asamblea Nacional sus Poderes de Control
     Político en Relación con la Actividad Contractual de la Administración Pública y sus Consecuencias
     [The Mutation of the Notion of Contracts of National Public Interest Made by the Constitutional
     Chamber, to Cut Off the National Assembly its Powers of Political Control in Relation to the
     Contractual Activity of the Public Administration and its Consequences], in 151–52 REVISTA DE
     DERECHO PÚBLICO 371, 379 (2017) (hereinafter The Mutation of the Notion of Contracts of National
     Public Interest). In 2005, I said that this decision could lead to the misimpression that a contract entered
     into by PDVSA was not a national public interest contract, and that such assertion “has no sense.
     Nonetheless, without doubt, it is a national public contract entered into by a State public entity, in
     particular, a state-owned enterprise or a State private law person.” See Allan R. Brewer-Carías, Nuevas
     consideraciones sobre el régimen jurídico de los contratos del estado en Venezuela [New
     Considerations on the Legal Regime of State Contracts in Venezuela], in 2 VIII JORNADAS
     INTERNACIONALES DE DERECHO ADMINISTRATIVO 449, 451 (Fundación Estudios de Derecho
     Administrativo ed., 2005). I have expressed this opinion since 1982, when, as a Senator for the Federal
     District, I prepared a memorandum to the President of the Venezuelan Senate on the notion of public
     national interest contracts and their legislative approval. Letter from Allan R. Brewer-Carias to
     Godofredo Gonzalez, President of the Venezuelan Senate, (Aug. 11, 1982) at 2, 6, 7.



                                                     - 15 -
       Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 20 of 60
                                                                               CONFIDENTIAL

proved me right, as my concerns have now come to pass in the case of the PDVSA
2020 Notes.

       28. As I also wrote in 2017, “regrettably and without any need to resolve the
thema decidendum, which was the nullity of the last paragraph of article 80 of the
Organic Law on Financial Administration of the public sector, [the Chamber] began
the inconvenient process of reduction over the notion of contracts of national
interest.” To counteract this process, I clarified that:
        “the determinant [factor] in the Constitution in order to identify public interest
        contracts is not the participation of the Republic, of the States or of the
        Municipalities, but the determinant [factor] is the participation of the state
        persons of public or private law in the three territorial levels, and that in
        addition of the Republic, the States and Municipalities, are for instance, the
        autonomous institutions [such as PDVSA or PDVSA Petróleo] or the state
        owned enterprises at the three territorial levels.”42

      29. Regarding my 2017 article, I must also point out that I did not “expressly
recognize [] [the decision] as binding law,” as                    erroneously asserts
(footnote 136). In that decision, the only content that can be considered “binding” is
the partial annulment of Article 80 of the Organic Law (which was the thema
decidendum of the case and has general erga omnes effects) and, along with it, the
Constitutional Chamber’s reaffirmation that, in the case of national public interest
contracts entered into with official foreign entities or foreign companies not
domiciled in Venezuela, prior National Assembly authorization is “inescapable.”43

         iv.    Decision No. 1460 of July 12, 2007 (Attorney General of the Republic
                II)
       30.                       erroneously asserts that in this decision the
Constitutional Chamber “confirmed and reaffirmed the ruling in Andrés Velásquez
et al. that a Public Debt transaction may qualify as a [national public interest
contract] when executed ‘by the Republic with [other] States, foreign official entities
or commercial companies not domiciled in Venezuela’” (par. 103). In fact, as
discussed in Paragraphs 10-12 above, the decision in the Attorney General of the
Republic II case actually presumes that public debt contracts entered into by


42
     Brewer-Carías, New Considerations on the Legal Regime of State Contracts in Venezuela, supra note
     41 at 379.
43
     Decision No. 2241, supra note 33 at 18.



                                                - 16 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 21 of 60
                                                                                        CONFIDENTIAL

decentralized entities of the National Public Administration are national public
interest contracts.44

           v.    Decision No. 618 of July 20, 2016 (Brigitte Acosta Isasis)
        31. This decision, along with others issued after the opposition won control
of the National Assembly in December 2015, is wholly illegitimate and not entitled
to recognition or deference. As I explain at length in my initial report, since the
2015 elections, the Constitutional Chamber has acted in collusion with the Maduro
regime to consistently attempt to neutralize, undermine, and, in some instances,
usurp the National Assembly’s powers, especially in relation to its political and
administrative control over the National Public Administration.45 As I wrote in my
initial report:
         “the Supreme Tribunal was acting not as a court of justice, but rather as an
         agent of the Maduro regime; in other words, as an agent of authoritarianism
         to neutralize the democratically elected National Assembly, which has been
         internationally recognized since January 2019 (including by the United States)
         as the only legitimate, democratically elected body of the Republic. The
         actions of the Supreme Tribunal can only be understood in light of its lack of
         independence and autonomy, which is the product of almost two decades of
         political subjugation.” 46

       32. Specifically, the decision of the Constitutional Chamber No. 618 in the
Brigitte Acosta Isasis case was issued without any respect for due process rights.
Indeed, the Constitutional Chamber did not even notify the National Assembly of
the case and did not hear argument from any interested parties. The decision was
issued, as highlighted by Professor Román José Duque Corredor, “in the framework

44
     Professor Rafael Badell has also pointed out that in this case the Constitutional Chamber reiterated the
     discussion in Andrés Velázquez et al. on the nature and characteristics of public interest contracts and
     then declared that public credit operations carried out by BANDAGRO, an entity within the
     decentralized Public Administration, constituted contracts of national public interest. In this sense, the
     Constitutional Chamber recognized that the decentralized Public Administration can enter into
     contracts of public interest, in that case through public credit operations, and that “for the corresponding
     issuance of the administrative act, in support of the formation of the will of the organ of the active
     administration consultation with the Office of the Attorney General of the Republic is constitutionally
     required, in accordance with Article 247 of the Constitution and Article 11 of the Organic Law of the
     Office of the Attorney General of the Republic.” See Rafael Badell Madrid, Speech at the III Academic
     Conference on Public Contracting: CONTRATOS DE INTERÉS PÚBLICO [Public Interest Contracts] (Jun.
     29, 2018) (transcript available at www.badellgrau.com) at 6.
45
     [Initial Report, Section VIII].
46
     [Initial Report, par. 91] (Internal citations omitted).



                                                     - 17 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 22 of 60
                                                                                  CONFIDENTIAL

of a permanent coup d’Etat against the National Assembly” […] “with the sole
purpose of obstructing the National Assembly’s controls.” 47

      33. Even so, as set forth in the text of the illegitimate decision, the thema
decidendum or “the central point of the request for constitutional interpretation filed”
was “none other than to clarify if the potential loan contract to be entered into by
the Central Bank of Venezuela with the Fondo Latinoamericano de Reservas (FLAR)
could be considered as a national public interest contract and therefore subject to
the authorization of the National Assembly and in need of the legal opinion of the
Attorney General.”48

       34. It was in the context of this specific request, and not in an abstract way,
that the Constitutional Chamber ruled that the contract to be entered into by the
Central Bank was not a national public interest contract requiring National Assembly
authorization. In other words, this ruling was not an abstract “binding interpretation”
of general effect under Article 335 of the Constitution regarding the concept of
national public interest contracts.
         35. The Constitutional Chamber’s entire ruling was that:
         “the potential loan contract to be entered into by Central Bank of Venezuela
         with the Fondo Latinoamericano de Reservas (FLAR), is carried out in
         execution of an International Agreement signed and ratified by the Bolivarian
         Republic of Venezuela (Law of Approval of the Agreement for the
         establishment of the Fondo Latinoamericano de Reservas, published in the
         Official Gazette of the Republic of Venezuela No. 34172 of March 61989)
         and consequently, must not be considered as a public national interest
         contract, and therefore, is not subject to the authorization of the National
         Assembly, nor does it require of the opinion of the Republic’s Attorney
         General’s Office, as advisor organ of the National Executive, as expressly
         provided in article 247 of the Constitution.”49

      36. Contrary to what is stated in                 , the decision contains no
determination that “the financing agreement at issue was not a contract of national

47
     See DUQUE CORREDOR, OPINION ON THE UNCONSTITUTIONALITY OF THE 2020 PDVSA NOTES, supra
     note 38 at 4.
48
     Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No. 618 Brigitte
     Acosta Isasis, Jul. 20, 2016 (Venez.) (hereinafter Supreme Tribunal of Justice Decision No. 618)
     (produced as Tab 26 to the First Report) at 18.
49
     Id. at 33.



                                                  - 18 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 23 of 60
                                                                                     CONFIDENTIAL

interest because the Republic was not a party” (par. 104). Indeed, had such a
determination been the basis of the ruling, it would have been a very simple matter.50
But instead of simply ruling that the contract was not a national public interest
contract because the Republic was not a party, the Constitutional Chamber spends
numerous pages in its decision analyzing the “unique nature” and functions of the
Central Bank and its relations to the different powers and branches of government,
concluding (among other things) that it is:
         “a legal person of Public Law, of constitutional rank, endowed with autonomy
         for the exercise of the policies of its competence, which is not part of either
         the Central Administration or the functionally decentralized Administration,
         but, according to the provisions of the Constitution of the Bolivarian Republic
         of Venezuela that regulate it and that have been developed by the Special Law
         that governs it, is part of the so-called Administration with functional
         autonomy, which constitutes an element essential for the fulfillment of the
         purposes assigned by law; therefore, it requires a special arrangement and
         organization, proper and different from the common one applicable to other
         public or private entities.”51

       37. It was “[b]ased on these factual and legal arguments” regarding the
“unique nature” of the Central Bank, including that it is not part of either the
centralized or the decentralized Public Administration, that the Constitutional
Chamber ruled as it did on the “central point of the request for constitutional
interpretation.” 52 Thus, the decision does even not touch on the question of whether
contracts entered into by entities such as PDSVA and PDVSA Petróleo, which are
indisputably part of the decentralized Public Administration, can qualify as national
public interest contracts. As Professor Román José Duque Corredor has argued, the
Constitutional Chamber’s statement that “the Public Administration is the one that
can enter into contracts of national public interest” was made “with the purpose of
pointing out that the Central Bank of Venezuela is not the National Public
Administration, and thus, it is not subjected to the mentioned article 150.” That is
why, in the words of Professor Duque Corredor, it is possible to deduce from this
decision that:


50
     This is why, when discussing the Brigitte Acosta Isasis decision, Professor Rafael Badell Madrid
     referred to the criteria discussed in Andrés Velázquez that could “seem to exclude decentralized public
     administration from entering into public interest contracts” as “overruled criteria.” See Badell Madrid,
     PUBLIC INTEREST CONTRACTS, supra note 44 at 7.
51
     Supreme Tribunal of Justice Decision No. 618 supra note 48 at 29-30.
52
     Id. at 18.


                                                   - 19 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 24 of 60
                                                                                       CONFIDENTIAL

          “entities that are part of the Administration with functional autonomy, are
         exempt of the requirement of authorization or approval of public interest
         contracts; and that, on the contrary, the legal persons with public law or
         private law form created by the holders of the organizational power of Central
         Administration are not [exempted], because such persons are part of the
         National Decentralized Public Administration, of which the commercial
         companies of the State are part.”53

       38. I criticized this decision in my above-referenced 2017 article, pointing
out that it was issued as part of a “judicial activism restrictive of the functions of the
National Assembly” and with the specific purpose of “securing the exclusion of
parliamentary control on specific loan contracts to be entered into by the Central
Bank.”54 Given this purpose, it was convenient for the government to reduce the
scope of national public interest contracts to only those entered into by the territorial
public law entities, excluding contracts entered into by entities like the Central Bank
of Venezuela, which “continues to be contrary to what is established in the
Constitution.” 55 Thus, as I wrote in my 2017 article, the Constitutional Chamber
purported to “void of content” the concept of national public interest contracts,56
completely distorting a concept “so fundamental and important to administrative
law.” 57

      39. Fortunately for the principles of administrative law in Venezuela, this
decision did not establish any “binding interpretation” under Article 335 of the
Constitution, and thus the ruling applies only to the specific loan agreement entered
53
     See DUQUE CORREDOR, OPINION ON THE UNCONSTITUTIONALITY OF THE 2020 PDVSA NOTES, supra
     note 38 at 4.
54
     Brewer-Carías, The Mutation of the Notion of Contracts of National Public Interest, supra note 41 at
     383. That is why, on April 28, 2020, the National Assembly issued a resolution “ratifying that none of
     the decisions issued by the Constitutional Chamber of the Supreme Court of Justice since December
     23, 2015 can be considered a valid and effective ruling, much less binding in the terms of article 335
     of the Constitution, as they are the result of the illegitimate composition of the Supreme Tribunal of
     Justice and, furthermore, are part of the political decisions aimed at dismantling the constitutional order
     in Venezuela” (First Article). This resolution was based in part on the fact that in those decisions “the
     Supreme Tribunal has contributed to disown the powers of the National Assembly” (Recital 4). See
     Asamblea Nacional, Acuerdo de rechazo a la decisión de la ilegítima sala constitucional número 59 de
     22 de Abril de 2020 Y de ratificación de la usurpación de la procuraduría General de la república por
     Reinaldo Muñoz Pedroza [Resolution rejecting the decision of the illegitimate Constitutional Chamber
     No. 59 of APRIL 22, 2020 and of ratification of the usurpation of the Office of the Attorney General of
     the Republic by Reinaldo Muñoz Pedroza] (Apr. 28, 2020) (Venez.) (hereinafter Resolution dated April
     28, 2020).
55
     Brewer-Carías, The Mutation of the Notion of Contracts of National Public Interest, supra note 41 at
     383.
56
     Id. at 388.
57
     Id. at 389.


                                                     - 20 -
       Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 25 of 60
                                                                                CONFIDENTIAL

into by the Central Bank of Venezuela and the Fondo Latinoamericano de Reservas.
From a ruling so specific and limited in scope, even were it legitimate, it is
impossible and erroneous to conclude that the Constitutional Chamber established
any general interpretation, much less any “binding interpretation,” regarding any
matter.

        C.      No Decision Has Established a Generally Applicable Interpretation
                of Binding Character with Respect to the Concept of National
                Public Interest Contracts
       40.                      erroneously asserts that “the Constitutional Chamber
has established rules and criteria for determining whether an agreement is a Contract
of National Interest[,] [and] [u]nder Venezuelan law, the Constitutional Chamber’s
rulings are final and binding” (par. 54). Contrary to                        claim, the
Constitutional Chamber of the Supreme Tribunal has not established any “final and
binding” rules or criteria for determining whether an agreement is a national public
interest contract. The Constitutional Chamber decisions cited in                    that
touch on the subject of national public interest contracts (No. 2241 of September 24,
2002 (Case: Andrés Velásquez et al.); No. 1460 of July 12, 2007 (Case: Attorney
General of the Republic II); and No. 618 of July 20, 2016 (Case: Brigitte Acosta
Isasis)),58 were not issued as “binding interpretations” of the content or scope of any
constitutional principle or provision pursuant to Article 335 of the Venezuelan
Constitution. Thus, these decisions have no binding character under Venezuelan law
with respect to the concept of national public interest contracts.
       41. In Venezuela, as in other countries that follow the Roman Law system,
the doctrine of stare decisis, which “is peculiar to the common law systems of law
and alien to the Roman law systems,” 59 has no general application. As explained by
Professors M. Cappelletti and J.C. Adams:

        “Under the Anglo-American doctrine of stare decisis, a decision by the
        highest court in any jurisdiction is binding on all lower courts in the same
        jurisdiction, and thus as soon as the court has declared a law unconstitutional,
        no other court can apply it . . . stare decisis, however, is not normally part of



58
     Supreme Tribunal of Justice Decision No. 2241, supra note 33; Supreme Tribunal of Justice Decision
     No. 1460, supra note 10; and Supreme Tribunal of Justice Decision No. 618, supra note 48.
59
     As I expressed in 1989 in my book: ALLAN R. BREWER-CARÍAS, JUDICIAL REVIEW IN COMPARATIVE
     LAW 198 (Editorial Jurídica Venezolana ed., 2014).



                                                 - 21 -
       Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 26 of 60
                                                                                CONFIDENTIAL

        the Roman law systems, and thus in these systems, the courts are not generally
        bound even by the decisions of the highest court.”60

      42. Professor Cappelletti later developed the argument in his book Judicial
Review in the contemporary world, when he wrote:
        “Since the principle of stare decisis is foreign to civil law judges, a system
        which allowed each judge to decide on the constitutionality of statues could
        result in a law being disregarded as unconstitutional by some judges, while
        being held constitutional and applied by others. Furthermore, the same
        judicial organ, which had one day disregarded a given law, might uphold it
        the next day, having changed its mind about the law’s constitutional
        legitimacy.” 61

    43. Therefore, as I argued many years ago in my book Judicial Review in
Comparative Law (1989), in the:
        “Venezuelan procedural system, the stare decisis doctrine has no application
        at all, the judges being sovereign in their decisions, only submitted to the
        constitution and the law. Therefore, decisions regarding the inapplicability of
        a law considered unconstitutional in a specific case do not have binding
        effects, neither regarding the same judge who may change his legal opinion
        in other cases, nor regarding other judges or courts.” 62

       44. The exception is when the Constitutional Chamber annuls a legislative
act of general erga omnes effect, in which case the decision is universally binding.
Except in such cases, Supreme Tribunal decisions (including those issued by the
Constitutional Chamber) are not a source of law, and, unless a Constitutional
Chamber interpretation of a constitutional rule or principle is explicitly declared as
having binding character according to Article 335 of the Venezuelan Constitution,
decisions of the Supreme Tribunal carry no more weight than the interpretations of
legal scholars and other branches of government.

      45. Article 335 of the Constitution provides that the Supreme Tribunal,
through all of its Chambers, “shall be the supreme and ultimate interpreter of the
Constitution and shall see to the uniform interpretation and application of the same.”

60
     See Id. (quoting Mauro Cappelletti and J.C. Adams, Judicial Review of Legislation: European
     Antecedents and Adaptations, 79 HARVARD LAW REVIEW 1207, 1215 (1966)).
61
     See Id. (quoting MAURO CAPPELLETTI, JUDICIAL REVIEW IN THE CONTEMPORARY WORLD 58
     (1971)).
62
     See Id. at 374.


                                                 - 22 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 27 of 60
                                                                                       CONFIDENTIAL

In addition, the same provision adds that the Constitutional Chamber can establish
interpretations regarding the content and scope of constitutional rules or principles
with binding character, for which purpose the Constitutional Chamber has developed
at least two very important procedural rules for identifying which of its
interpretations are intended to be binding pursuant to Article 355 of the Constitution:
(i) that the binding character of the interpretation is expressly indicated in the text of
the decision (known as the “rule of explicitness”); and (ii) that the decision includes
an order for its publication in the Official Gazette of the Republic (known as the
“rule of publication”). 63

       46. Thus, the Constitutional Chamber engages in two distinct types of
constitutional interpretation — (1) “binding interpretation” pursuant to Article 335
of the Constitution (referred to as jurisdatio), and (2) non-binding interpretation that
applies only to the particular facts at issue in the particular case before the court
(referred to as jurisdictio).64

63
     Ruben J. Laguna N. describes these two rules as “complementary conditions,” writing that “to be
     binding, in addition, [the Constitutional Chamber decisions] must fulfill certain complementary
     conditions: 1. That the binding character of the decision be expressly signaled;” and “2. The need for
     the decision to be published in the Official Gazette.” Francis Marval, La jurisprudencia vinculante de
     la Sala Constitucional y el principio iura novit curia [The binding jurisprudence of the Constitutional
     Chamber and the iura novit curia principle], in 1 MAGISTRA 179, 183 (2008) (citing Ruben J. Laguna
     Navas, LA SALA CONSTITUCIONAL DEL TRIBUNAL SUPREMO DE JUSTICIA: SU ROL COMO MÁXIMA Y
     ÚLTIMA INTÉRPRETE DE LA CONSTITUCIÓN [THE CONSTITUTIONAL CHAMBER OF THE SUPREME
     COURT OF JUSTICE: ITS ROLE AS THE MAXIMUM AND LAST INTERPRETER OF THE CONSTITUTION]
     233 (Universidad Central de Venezuela ed., 2005)). Professor Jesús María Casal has also explained
     that when a binding interpretation is established pursuant to Article 335 of the Constitution, “the
     Constitutional Chamber has expressly established the binding nature of the ratio decidendi, and has
     ordered the publication of the corresponding sentence in the Official Gazette.” Jesús M. Casal
     Hernández, Cosa juzgada y efecto vinculante en la justicia constitucional [Res Judicata and binding
     effect on constitutional justice], in 8 REVISTA DE VENEZOLANA DERECHO CONSTITUCIONAL 193, 215
     (2003). Likewise, I have explained that when the Constitutional Chamber issues a binding
     interpretation, this must be “expressly pointed out.” See Allan R. Brewer-Carías, Los efectos de las
     sentencias constitucionales en Venezuela [The effects of constitutional sentences in Venezuela], in 22
     ANUARIO INTERNACIONAL SOBRE JUSTICIA CONSTITUCIONAL 19, 64 (2008).
64
     See e.g. Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No. 276
     Gerardo Sanchez Chacón, Apr. 24, 2014 (Venez.) (hereinafter Supreme Tribunal of Justice Decision
     No. 276) at 7. [The Constitution] sets forth two sorts of constitutional interpretations, that is, the
     individualized interpretation that is contained in the ruling as individualized norm [jurisdictio], and the
     general or bstract interpretation established in article 335, which is a true jurisdatio, in the sense that
     it declares erga omnes and pro futuro (ex nunc), the content and scope of the constitutional principles
     and norms whose interpretation is requested through the corresponding extraordinary action. The
     difference between both sorts of interpretation is patent and produces decisive juridical consequences
     in the exercise of the constitutional jurisdiction by this Chamber […] [T]he efficacy of an individualized
     norm is limited to the case decided, while the general norm produced by the abstract interpretation has



                                                     - 23 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 28 of 60
                                                                                         CONFIDENTIAL

       47. From its creation in 2000, the Constitutional Chamber has been
conscious of the two sorts of constitutional interpretation. 65 That is why the
Constitutional Chamber has been emphatic in affirming over and over again since
2001 that “it is clear that in our legal order, except the doctrine of constitutional
interpretation established by this Chamber, the jurisprudence is not a direct source
of law.” 66

      48. In one of its first decisions interpreting the 1999 Constitution, the
Constitutional Chamber explained that:

         “when ruling on a recourse for interpretation of the Constitution, this Chamber
         will specify, if applicable, the core of the constitutional precepts, values or
         principles, in response to reasonable doubts regarding its meaning and scope,
         originating in an alleged antinomy or obscurity in the terms whose intelligence
         is pertinent to clarify in order to satisfy the need for legal certainty. It consists
         primarily of a mere statement, with binding effects, on the minimum core of
         the norm studied, its purpose or extension, which would affect the features or
         properties that are predicated of the terms that form the precept and the set of
         objects or dimensions of reality covered by it, when they are doubtful or
         obscure.”67


     erga omnes value and constitutes a real jurisdatio… which expresses the declared constitutional content
     of the fundamental text.
65
     See e.g., Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No.
     1347 [On the scope of the recourse of constitutional interpretation ] Nov. 11, 2000 (Venez.) in 84
     REVISTA DE DERECHO PÚBLICO 269 (Editorial Jurídica Venezolana ed., 2000) in which the Chamber
     explained that: “The statements that, without referring to the central nucleus of the debate object of the
     decision, affect a collateral issue relevant to it, normally linked to the legal reasoning outlined to settle
     the solution to the case, will not logically be binding, nor in this nor in any other sense.”
66
     See Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No. 31
     Alejandro Humberto Sosa vs. Decisión Sala de Casación Civil del Tribunal Supremo de Justicia
     [Alejandro Humberto Sosa vs. Decision of the Civil Cassation Chamber of the Supreme Court of
     Justice] Jan. 30, 2009, in 117 REVISTA DE DERECHO PÚBLICO. 135 (Editorial Jurídica Venezolana ed.,
     2009) (citing Supreme Tribunal Decision No. 856 of June 1, 2001).
67
     See Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No. 1415,
     Nov. 22, 2000 (Venez.) at 7; see also Allan R. Brewer-Carías, La potestad la Jurisdicción
     Constitucional de interpretar la Constitución con efectos vinculantes [The power of Constitutional
     Jurisdiction to interpret the Constitution with binding effects], in EL PRECEDENTE CONSTITUCIONAL
     VINACULANTE EN EL PERÚ (ANÁLISIS, COMENTARIOS Y DOCTRINA COMPRADA) 10 (ADRUS
     Editorial ed., 2009) (produced as Tab 74 to the First Report); Ramón Escovar León, Límites a la
     interpretación constitucional [Limits of Constitutional Interpretation], in 157-158 REVISTA DE
     DERECHO PÚBLICO 48, 55, 60 (Editorial Jurídica Venezolana ed., 2019); Hernando Diaz Candia, El
     principio Stare Decisis y el concepto de precedente vinculante a efectos del artículo 335 de la
     Constitución de la República Bolivariana de Venezuela de 1999 [The principal of Stare Decisis and



                                                      - 24 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 29 of 60
                                                                                      CONFIDENTIAL

      49. In its decision No. 276 of April 24, 2014, the Constitutional Chamber
recognized that, based on these principles:

         “The Constitutional Chamber has been always very careful in not usurping
         with its interpretation, attributions of the other Chambers (for instance, the
         recourse of interpretation of legal text); and to avoid that this action is
         intended to substitute pre-existing procedural resources; or an attempt is made
         to surreptitiously obtain quasi-jurisdictional results that go beyond the
         clarifying purpose of this type of action, that is, that what is proposed rather
         seeks to resolve a specific conflict between individuals or between these and
         public bodies, or between the latter among themselves; or that there is a veiled
         intention to obtain a prior opinion on the unconstitutionality of a law.”68

        50. The “rule of explicitness” has been followed by the Constitutional
Chamber from the outset of its interpretation of the 1999 Constitution. Whenever
the Constitutional Chamber has adopted or established a binding interpretation of
the content or scope of a constitutional principle or provision, it has explicitly
declared the binding character of the interpretation in the text of the decision.
Consequently, an interpretation can be considered binding only when the decision
itself explicitly establishes its binding character.69


     the concept of binding precedent for the purposes of Article 335 of the Constitution of the Bolivarian
     Republic of Venezuela],” in 8 REVISTA DE DERECHO CONSTITUCIONAL 219, 228 (Sherwood ed., 2003).
68
     Supreme Tribunal of Justice Decision No. 276, supra note 64 at 9.
69
     The following cases are illustrative: Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme
     Tribunal of Justice] No. 1 Emery Mata Millán vs. varios [Emery Mata Millán vs. various], Jan. 20,
     2000 (Venez.) in 81 REVISTA DE DERECHO PÚBLICO 229-230 (Editorial Jurídica Venezolana ed.,
     2000)(explicitly establishing the binding character of an interpretation regarding procedural rules for
     amparo proceedings); Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of
     Justice] No. 2, Domingo G. Ramírez M vs. Varios [Domingo G. Ramírez M vs. Varioius], Jan. 20,
     2000 (Venez.) in 81 REVISTA DE DERECHO PÚBLICO 238 (Editorial Jurídica Venezolana ed., 2000)
     (explicitly establishing the binding character of an interpretation regarding jurisdictional rules for
     amparo proceedings against High Officials); Tribunal Supremo de Justicia Sala Constitucional [TSJ]
     [Supreme Tribunal of Justice] No. 1555, Yoslena Chanchamire B. v. Instituto Universitario Politécnico
     Santiago Mariño [Yoslena Chanchamire B. vs. Santiago Mariño Poly-technical University Institute],
     Dec. 8, 2000 (Venez.) in 84 REVISTA DE DERECHO PÚBLICO 304, 310 (Editorial Jurídica Venezolana
     ed., 2000) (explicitly establishing the binding character of an interpretation regarding rules of judicial
     procedure and jurisdiction for amparo proceedings); Tribunal Supremo de Justicia Sala Constitucional
     [TSJ] [Supreme Tribunal of Justice] No. 1013 Elías Santana y Asociación Civil Queremos Elegir vs.
     Presidente de la República e Instituto Autónomo Radio Nacional de Venezuela [Elias Santana and
     Queremos Elegir Civil Association vs. President of the Republic and Autonomous Institute National
     Radio of Venezuela], Jun. 12, 2001 (Venez.) in 85-88 REVISTA DE DERECHO PÚBLICO 117 (Editorial
     Jurídica Venezolana ed., 2001) (explicitly establishing the binding doctrine of an interpretation
     regarding Articles 57 and 58 of the Constitution); Tribunal Supremo de Justicia Sala Constitucional



                                                    - 25 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 30 of 60
                                                                                        CONFIDENTIAL

      51. Regarding the “rule of publicity,” the Constitutional Chamber requires
publication of its decisions with binding interpretations in the Official Gazette of the
Republic, ordering such publication in the text of the decision itself.70


     [TSJ] [Supreme Tribunal of Justice] No. 833, Instituto Autónomo Policía Municipal de Chacao vs.
     Corte Primera de lo Contencioso Administrativo [Autonomous Institute of Municipal Police of Chacao
     vs. First Court of Administrative Litigation] Mar. 5, 2001, (Venez.) in 85-88 REVISTA DE DERECHO
     PÚBLICO 369 (Editorial Jurídica Venezolana ed., 2001) (explicitly establishing the binding character of
     an interpretation of Article 334 of the Constitution regarding the two methods of judicial review that
     exist in Venezuela—the concentrated judicial review method attributed to the Constitutional Chamber
     and the diffuse judicial review powers attributed to all courts); Allan R. Brewer-Carías, Judicial Review
     in Venezuela, 45 DUQUESNE LAW REVIEW 5-6 (2007) (on the two methods of judicial review in
     Venezuela); Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No.
     2353, Impugnación de la Ordenanza de Impuestos sobre Juegos y Apuestas del Municipio Iribarren del
     Estado Lara [Challenging of the Tax Ordinance on Games and Betting of the Iribarren Municipality of
     the State of Lara], Nov. 23, 2001 (Venez.) in 85-88 REVISTA DE DERECHO PÚBLICO 374, 387 (Editorial
     Jurídica Venezolana ed., 2001) (explicitly establishing the binding effect for all courts of an
     interpretation regarding Constitutional Jurisdiction and Contentious Administrative Jurisdiction with
     respect to matter of judicial review); Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme
     Tribunal of Justice] No. 488, Parque Turístico Desarrollos Río Chico, C.A. vs. Guardia Nacional
     [Tourist Park Desarrollos Rio Chico, C.A. vs. National Guard], Apr. 6, 2001 (Venez.) in 85-88
     REVISTA DE DERECHO PÚBLICO 470, 472 (Editorial Jurídica Venezolana ed., 2001) (explicitly
     establishing the binding character of an interpretation regarding appellate rules for amparo
     proceedings); Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice]
     No. 332, INSACA vs. Ministerio de Sanidad y Asistencia Social (Director de Drogas y Cosméticos)
     [INSACA vs. Ministry of Health and Social Welfare (Director of Drugs and Cosmetics)], Mar. 14, 2001
     in 85-88 REVISTA DE DERECHO PÚBLICO 483, 492 (Editorial Jurídica Venezolana ed., 2001) (explicitly
     establishing the binding character of an interpretation of Article 28 of the Constitution in order for the
     Chamber to assume the exclusive power to decide matters relating to habeas data actions); and Tribunal
     Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No. 1126 Solicitud de
     revisión constitucional de la sentencia Nº 303 dictada, el 12 de julio de 2011, por la Sala de Casación
     Civil (Iberia, Líneas Aé-reas de España, S.A.) [Request for constitutional review of judgment No. 303
     issued, on July 12 of 2011, by the Civil Appellate Chamber (Iberia, Lineas Aereas de España, S.A.)],
     Aug. 3, 2012 in 131 REVISTA DE DERECHO PÚBLICO 203 (Editorial Jurídica Venezolana ed., 2012)
     (expressly stating that it interpreted with binding character the scope of civil extra-contractual liability
     of Airlines).
70
     Examples of the Constitutional Chamber ordering binding interpretations to be published include:
     Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No. 1318
     Nicolás J. Alcalá R., Aug. 2, 2001 in 85-88 REVISTA DE DERECHO PÚBLICO 265 (Editorial Jurídica
     Venezolana ed., 2001) (ordering that “the Labor Courts, when they hear from now on situations such
     as the one raised in this case, must abide by the doctrine contained in this ruling for the effective
     administration of justice, therefore, this ruling will have ex tunc effects as of its publication, since the
     interpretations established by the Constitutional Chamber on the content or scope of the constitutional
     norms and principles are binding for the other Chambers of the Supreme Court of Justice and other
     courts of the Republic”); Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal
     of Justice] No. 2817, Impugnación de varias disposiciones de la Ley Orgánica del Poder Electoral
     [Challenging of various provisions of the Organic Law of the Electoral Authority], Nov. 18, 2002 in
     89-92 REVISTA DE DERECHO PÚBLICO 174, 175 (Editorial Jurídica Venezolana ed., 2002) (stating that



                                                     - 26 -
   Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 31 of 60
                                                                                   CONFIDENTIAL


the Constitutional Chamber “interpreted, with binding character the application of article 214 of the
Constitution, so that order is given for the publication of this decision in the Official Gazette of the
Republic”); Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No.
1573 Carbonell Thielsen, C.A. v. Revision de Sentencia de la Sala de Casacion Civil del Tribunal
Supremo de Justicia [Carbonell Thielsen, C.A. vs. Revision of Judgement of the Civil Appellate Court
of the Supreme Court of Justice], July 12, 2005 in 103 REVISTA DE DERECHO PÚBLICO 109, 114
(Editorial Jurídica Venezolana ed., 2005) (establishing a binding interpretation regarding the quantum
for filing cassation appeals (recurso de casación) and ordering publication of the ruling in the Official
Gazette of the Republic due to the binding character of the ruling for all Venezuelan courts); Tribunal
Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No. 1682 Interpretación
del artículo 77 de la Constitución [Interpretation of Article 77 of the Constitution], July 2005 in 103
REVISTA DE DERECHO PÚBLICO 124 (Editorial Jurídica Venezolana ed., 2005) (interpreting Article 77
of the Constitution on matters relating to marriage and stating that “due to its binding character,
according to article 335 of the Constitution, [the Chamber] orders the publication of this ruling in the
Official Gazette of the Republic”); Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme
Tribunal of Justice] No. 1379 Gerardo Gil Peña y otro [Gerardo Gil Peña and another], Oct. 29, 2009
in 120 REVISTA DE DERECHO PÚBLICO 107-108 (Editorial Jurídica Venezolana ed., 2009) (deciding
not to apply Article 177 of the Organic Law on Labor Procedure, explicitly declaring that the
interpretation is binding on all Venezuelan courts, and ordering the publication of the ruling in the
Official Gazette of the Republic); Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme
Tribunal of Justice] No. 650, Irwin Oscar Fernández Arrieche (Revisión de sentencia), [Irwin Oscar
Fernandez Arrieche (Revision of Judgment)], May 23, 2012 in 130 REVISTA DE DERECHO
PÚBLICO 475, 485 (Editorial Jurídica Venezolana ed., 2012) (interpreting the Constitution with
respect to the applicability of Article 104 of the Labor Organic Law, explicitly declaring the binding
character of the interpretation, and ordering the publication of the ruling in the Official Gazette of the
Republic); Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No.
1005, Ninfa Denis Gavidia vs. Juzgado Superior en lo Civil, Mercantil, del Tránsito y de Protección de
Niños, Niñas y Adolescentes de la Circunscripción Judicial del Estado Bolivariano de Miranda [Ninfa
Denis Gavidia vs. Higher Court for Civil, Commercial, Transportation Matters and Protection of
Children and Adolescents of the Judicial District of the Bolivarian State of Miranda], July 26, 2013 in
135 REVISTA DE DERECHO PÚBLICO 89, 90 (Editorial Jurídica Venezolana ed., 2013) (interpreting the
term to issue judicial decisions, explicitly declaring the binding character of the interpretation for all
Venezuelan courts, and ordering the publication of the ruling in the Official Gazette of the Republic);
Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No. 1063
Alcaldía Del Municipio Autónomo Acevedo Del Estado Miranda [City Council of the Autonomous
Municipality of Acevedo of the State of Miranda], Aug. 5, 2014 in 139 REVISTA DE DERECHO PÚBLICO
86, 88 (Editorial Jurídica Venezolana ed.,2014) (explicitly establishing binding criteria for all
Venezuelan courts regarding access to justice in labor judicial procedures according to Articles 26 and
257 of the Constitution and ordering the publication of the ruling in the Official Gazette of the
Republic); Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No.
97 Pedro Alba Linares vs. actuaciones realizadas por el Tribunal Superior Segundo del Circuito Judicial
de Protección de Niños, Niñas y Adolescentes de la Circunscripción Judicial del Área Metropolitana
de Caracas y Nacional de Adopción Internacional [Pedro Alba Linares vs. actions carried out by the
Second High Court of the Judicial Circuit for the Protection of Children and Adolescents of the Judicial
District of the Metropolitan Area of Caracas and National for International Adoption.], May 14, 2019
in 157-158 REVISTA DE DERECHO PÚBLICO 323, 325 (Editorial Jurídica Venezolana ed., 2019)
(interpreting Article 76 of the Constitution, explicitly establishing the binding character of the
interpretation, with ex tunc and ex nunc effects, and ordering the publication of the ruling in the Official
Gazette of the Republic).



                                                - 27 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 32 of 60
                                                                                      CONFIDENTIAL

       52. Likewise, even within a decision in which the Constitutional Chamber
issues a binding interpretation, the binding interpretation is limited to the thema
decidendum of the decision and not “to the dictum that refers to marginal, peripheral,
circumstantial or superabundant motivations, which are not binding with erga omnes
effects, since the latter are only persuasive.” 71

       53. According to these rules, and contrary to                            baseless
assertions, it is readily apparent that none of the judicial decisions referenced in
                — most notably, the Constitutional Chamber decisions No. 2241 of
September 20, 2002 (Case: Andrés Velazquez et al.), No. 1406 of July 12, 2007
(Case: Attorney General of the Republic), and No. 618 of July 20, 2016 (Case:
Brigitte Acosta Isasis) — contain any “binding interpretation” of any constitutional
principle or provision relating to national public interest contracts, let alone any
requirement that, to qualify as a national public interest contract, a contract must be
entered into by the Republic itself.
       54. There is no mention in these decisions of any such interpretation having
“binding character,” and none of these decisions contains an order for its publication
in the Official Gazette on account of any “binding interpretation” of a constitutional
principle or provision. 72 Given the lack of any such “binding interpretation” in these
decisions, it follows that there are no necessary or required “elements” of a national
public interest contract like the ones erroneously “quoted” in                     (par.
88, 130), as discussed more fully below.

         D.      Andrés Velazquez et al. Did Not Establish Any “Additional
                 Required Criteria” for National Public Interest Contracts
       55.                    asserts that the Indenture and the Pledge also fail to
satisfy at least two “additional required criteria” for national public interest contracts
supposedly established by the Constitutional Chamber in Andres Velazquez, et al.;
71
     See Escovar León, Limits of constitutional interpretation, supra note 67 at 48; see also Diaz Candia,
     The principal of Stare Decisis and the concept of binding precedent, supra note 67 at 220-221, 227-
     229 (“the binding interpretation established by the Constitutional Chamber can only refer to the legal
     principles derived from the main thema decidemdum,” and cannot refer “to simple assertions made by
     the Chamber or incidental questions, even referring to the content or scope of constitutional norms and
     principles”).
72
     Decision No. 2241 of September 24, 2002 ordered its publication in the Official Gazette, but not
     because it contained any “binding” constitutional interpretation. Rather, by mandate of Articles 119
     and 120 of the then in-force Organic Law of the Supreme Court of Justice, all decisions annulling
     statutory provisions of statutes had to be published in the Official Gazette due to their general effects.
     Supreme Tribunal of Justice Decision No. 2241, supra note 33 at 19. This mandate now resides in
     Article 32 of the Supreme Tribunal Organic Law currently in force. Organic Law of the Supreme Court
     of Justice, art. 32, Gaceta Oficial No. 39.522 (Oct. 1, 2010)


                                                    - 28 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 33 of 60
                                                                                   CONFIDENTIAL

specifically, (i) that “the contract must satisfy the interest of the national
community” and (ii) that “the contract must imply the assumption of obligations
payable by the Republic—against the National Treasury—during several fiscal years
after the one in which the contract was concluded and, therefore, commit amounts
of money and fiscal resources from Venezuela’s future budgets.”
       56. There are, however, no such “required criteria” because, as discussed
above, the Constitutional Chamber has not established any generally applicable,
binding interpretations under Article 335 of the Constitution regarding the concept
of national public interest contracts. As also set forth above, in two cases decided
after Andres Velazquez, et al. (EDELCA and Attorney General of the Republic II),
the Constitutional Chamber expressly recognized that the contracts at issue were
national public interest contracts even though they were not entered into by the
Republic,73 from which it follows that the assumption of obligations by the Republic
payable from the National Treasury or the satisfaction of the interest of the national
community are also not “requirements” as                          claims. Indeed, the
contracts at issue in the Attorney General of the Republic II case – unsecured
promissory notes issued by a public corporation in the banking-agricultural industry
– could not have implicated the national interest more than the issuance of the 2020
Notes by Venezuela’s state-owned oil company with a purported pledge of a
controlling interest in CITGO, one of the most vital assets of the country’s most vital
industry.

       57. It also bears noting that the Andres Velazquez, et al. decision says nothing
about the assumption of obligations over several fiscal years “by the Republic,”
payable “against [funds in] the National Treasury,” and committing financial
resources from “Venezuela’s future budgets,” as stated in                     (par. 88).
Rather, the decision simply refers to contracts that “imply the assumption of
obligations whose total or partial payment is stipulated over the course of several
fiscal years subsequent to the one in which the object of the contract was caused.”
The 2020 Notes, which were issued in 2016 with a maturity date in 2020, certainly
implied the assumption of obligations over the course of several fiscal years.




73
     As Professor Rafael Badell has pointed out, “from the judgments of the EDELCA case and the
     BANDAGRO case, it appears that the decentralized public administration entities can enter into
     administrative contracts and may even enter into public interest contracts in the event that the
     contracting commits interests of the Republic, states or municipalities, such as political-territorial
     entities.” See BADELL MADRID, PUBLIC INTEREST CONTRACTS, supra note 44 at 6.


                                                  - 29 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 34 of 60
                                                                                       CONFIDENTIAL

         E. Plaintiffs’ Allegations Are Not “At Odds” with Any “Official
            Interpretations” of the National Assembly or the Attorney General
       58. According to                     , “Plaintiffs’ allegations that the Governing
Documents are Contracts of National Interest are also at odds with “official
interpretations” of the term Contracts of National Interest by the National Assembly
and the Venezuelan Attorney General prior to the execution of the agreements”
(             , par. 122 ff). This is simply wrong. Neither the National Assembly nor
the Office of the Attorney General has interpreted, never mind “officially
interpreted,” the concept of national public interest contracts to require that the
Republic itself be a party.

           i.    The National Assembly Categorically Rejected the Pledge and Has
                 Explicitly Declared that the Indenture is a National Public Interest
                 Contract That Required Prior National Assembly Authorization
       59. As set out in my initial report, the National Assembly has issued at least
three recent resolutions pertaining to national public interest contracts generally, and
on two occasions, both before and after the 2020 Notes were issued, specifically as
to the Indenture and the Pledge.74

       60. The first National Assembly resolution relevant to this matter was
adopted on May 26, 2016 (before the announcement of the exchange offer). 75 The
resolution was passed in reaction to Maduro’s campaign following the 2015
parliamentary elections to further curtail the National Assembly’s constitutional
powers to legislate and to control the activities of the government and the Public
Administration. In it, the National Assembly defined national public interest
contracts to include “those related to large contracts (grandes contrataciones) that
could seriously compromise the assets of the Republic or expose it to serious losses
or international claims eventually injurious to the sovereignty and integrity of the

74
     That is why Professor Rafael Badell has said that: “one more argument to recognize that the
     decentralized public administration can enter into administrative contracts that are considered as
     contracts of public interest, are the declarations of contracts of public interest of the National Assembly
     regarding contracts made by a state company (in this case, PDVSA).” See Id. at 7-8.
75
     See Asamblea Nacional, Acuerdo sobre el respeto de las facultades propias e intransferibles de la
     Asamblea nacional sobre los contratos de interés público que suscriba el Ejecutivo Nacional con
     Estados o entidades oficiales extrajeras o con sociedades no domiciliadas en Venezuela [Resolution
     regarding the respect of its own and untransferable attributions regarding public interest contracts
     entered into by the National Executive with States or Official foreign entities or companies not
     domiciled in Venezuela], (May 26, 2016) (Venez.) (hereinafter May 2016 Resolution) (produced as Tab
     11 to the First Report).



                                                     - 30 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 35 of 60
                                                                                   CONFIDENTIAL

country, as well as the contracts that, due to their purpose, deserve such
qualification.” 76

       61. Based on this interpretation, the National Assembly declared in the
resolution that it rejected what was established in article 2.5 of [Maduro’s] Decree
No. 2323 of May 13, 2016, that declared a State of Exception and Economic
Emergency, purporting in an unconstitutional way to allow the National Executive
to enter into public interest contracts without National Assembly approval. 77

      62.                        characterizes the May 2016 Resolution as
“confirm(ing) that contracts of national interest must be entered into by the
Republic” (par. 123). When read in context, however, it is clear that this Resolution
confirms nothing of the sort.
      63. As stated previously, the May 2016 Resolution was adopted in reaction
to a specific provision of Decree No. 2323 of May 13, 2016, whereby Maduro
declared a state of exception and economic emergency and “authorized” himself
(unconstitutionally) to “approve and enter into public interest contracts … without
being subject to authorizations or approvals from the other branches of
government.” 78 Recognizing that “the state of exception never could mean to
suspend the rule of law, nor interrupt the functioning of the organs of the public
power or the exercise of its control functions,” the National Assembly rejected the
decree’s purported attempt to authorize the National Executive itself to enter into
public interest contracts without National Assembly authorization.79 The National
Assembly further resolved to “remember that any national, state and municipal
public interest contracts entered into by the National Executive with States, official
foreign entities and companies not domiciled in Venezuela without the approval
from the National Assembly, will be absolutely null.”80

         64. The National Assembly further declared that:



76
     Id. at 2.
77
     Id.
78
     Id.
79
     Id.
80
     Id. at 3. In the same regard, Professor Román José Duque Corredor has opined that “the contracts on
     the 2020 Notes issuance and the Pledge of 50.1% on Citgo, being national public interest contracts
     entered into without authorization of the National Assembly, are null and void according to Venezuelan
     Constitutional Law.” See. DUQUE CORREDOR, OPINION ON THE UNCONSTITUTIONALITY OF THE 2020
     PDVSA NOTES, supra note 38 at 2.



                                                  - 31 -
       Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 36 of 60
                                                                                CONFIDENTIAL

        “any activity carried out by an organ that usurps the constitutional functions
        of another public authority is null and void and shall be considered non-
        existent and those who issue or sign the respective acts will be liable under
        the law.”81

       65. This language clearly does not confine itself to the notion that only the
Republic itself (i.e. Maduro) could enter into such contracts. It is impossible to
deduce from this Resolution any “official interpretation” of the National Assembly
supposedly “confirming” that national public interest contracts “must be entered into
by the Republic.” There is no reference anywhere in the Resolution to contracts
entered into “by the Republic,” and the reference to contracts entered into “by the
National Executive” was meant in the widest possible sense, relating not only to
“national” public interest contracts but to all “national, state, or municipal public
interest contracts entered into by the National Executive with States, foreign entities
and corporations non domiciled in Venezuela.”82 As explained in my initial report,
all such public interest contracts—national, state, and municipal—including all such
contracts entered into by public corporations and state-owned enterprises, must be
presented for National Assembly authorization by the appropriate organ of the
National Executive, even if the Republic itself is not party.
       66. The National Assembly’s resolution of September 27, 2016, which was
issued after the 2020 Notes were announced, erases any possibility of doubt that the
National Assembly took the position that entities other than the Republic itself, such
as state-owned enterprises, could enter national public interest contracts. 83 In this
resolution, the National Assembly specifically invoked Article 187, section 9, in
calling for an investigation into the proposed transactions and specifically and
categorically rejecting the Pledge.84 As I wrote in my initial report:

        “By invoking Article 187.9 of the Constitution, the National Assembly
        recognized that the transaction contracts were contracts in the national public
        interest, as Article 187.9 is addressed only to the authorization of such
        contracts by the National Assembly and addresses, in particular, national
        public interest contracts entered into with States, official foreign entities, or

81
     May 2016 Resolution, supra note 75 at 3.
82
     Id. at 2.
83
     Asamblea Nacional, Acuerdo sobre la situación financiera actual de Petróleos de Venezuela S.A.
     [National Assembly Resolution on the current Financial Situation of Petróleos de Venezuela S.A.],
     (Sept. 27, 2016) (Venez.) (Hereinafter September 2016 Resolution) (produced as Tab 15 to the First
     Report).
84
     Id. at 2.



                                                 - 32 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 37 of 60
                                                                                   CONFIDENTIAL

         companies not domiciled in Venezuela. In the debates leading up to the
         adoption of the resolution, National Assembly member Freddy Guevara stated
         emphatically that “this National Assembly . . . will not recognize any contract
         of national interest that does not pass through this National Assembly.” 85

       67. As mentioned in my initial report (par. 65), the National Assembly issued
a “Resolution rejecting the services contracts entered into by PDVSA that allow
private corporations to develop hydrocarbon primary activities” on January 8, 201986
and a “Resolution to denounce the unconstitutionality of the incorporation of the
trust ‘PDVSA US Litigation Trust’ by PDVSA” on April 24, 2018, 87 declaring that
such contracts affected the public interest and, according to Articles 150 and 187.9
of the Constitution, required prior National Assembly authorization, thereby
expressly recognizing that decentralized Public Administration entities like PDVSA
can enter into national public interest contracts.88

       68. A few months later, on October 15, 2019, prior to PDVSA’s default on
the 2020 Notes, the National Assembly issued a resolution “reiterating the invalidity
of the 2020 Notes.”89 After reiterating its resolutions of May 26 and September 27,
2016, including its prior rejection of the Pledge, the National Assembly declared
that:
         “following the investigations conducted in coordination with the Office of the
         Special Attorney General, it was concluded that the 2020 Bond indenture is a



85
     [Initial Report, par. 72].
86
     Asamblea Nacional, Acuerdo en rechazo a los contratos de servicios suscritos por PDVSA que
     permiten que empresas privadas actuen en actividades primarias de hidrocarburos [Resolution
     rejecting the services contracts entered into by PDVSA that allow private corporations to develop
     hydrocarbon primary activities], (Jan. 8, 2019) (Venez.) (produced as Tab 17 to the First Report).
87
     Asamblea Nacional, Acuerdo para denunciar la inconstitucionalidad de la constitución el fideicomiso
     ‘Pdvsa US Litigation Trust,’ por parte de la sociedad anónima petróleos de Venezuela [Resolution to
     denounce the unconstitutionality of the constitution of a “PDVSA Litigation Trust, by PDVSA], (Apr.
     24, 2018) (Venez.) (produced as Tab 14 to the First Report).
88
     As Professor Rafael Badell has highlighted: “The legislative body itself, constitutionally responsible
     for authorizing the conclusion of contracts of national public interest (Articles 150 and 187.9 of the
     Constitution), has recognized the nature of public interest contracts for operations carried out by
     Petróleos de Venezuela Sociedad Anónima (PDVSA), a State company (decentralized entity of the
     national public administration), for being decisive for the realization of the State's purposes and
     compromising the patrimonial interests of the Republic.” See BADELL MADRID, PUBLIC INTEREST
     CONTRACTS, supra note 44 at 8.
89
     Asamblea Nacional, Acuerdo que reitera la invalidez del bono PDVSA 2020 [Resolution ratifying the
     invalidity of the PDVSA 2020 Notes], (Oct. 15, 2019) (produced as Tab 18 to the First Report).



                                                  - 33 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 38 of 60
                                                                                     CONFIDENTIAL

         national public contract that should have been authorized by the National
         Assembly, in accordance with Article 150 of the Constitution.”90

      69. More recently, on April 7, 2020, the National Assembly issued a
“Resolution by which it Ordered the Opening of an Investigation on the Alleged Sale
of the Shareholding Participation of the Company Rosneft in Venezuelan Mixed
Companies,” declaring that:

         “any contract concluded between the Corporación Venezolana del Petróleo
         S.A. (CVP), as a subsidiary of Petróleos de Venezuela, and companies
         domiciled abroad and that constitute contracts of national public interest, must
         be previously authorized by the National Assembly within the framework of
         article 150 of the Constitution of the Bolivarian Republic of Venezuela,
         including those contracts for the incorporation of mixed companies provided
         in the Organic Hydrocarbons Law.” 91

       70. Based on all of the aforementioned resolutions, and contrary to what is
expressed in                   , there is a long tradition of the National Assembly
recognizing contracts entered into by PDVSA and its subsidiaries as national public
interest contracts that, when entered into with foreign companies not domiciled in
Venezuela, must be authorized by the National Assembly in accordance with
Articles 150 and 187.9 of the Constitution. This interpretation by the National
Assembly has even been recognized as the “original and authentic interpretation.”92
In addition, the National Assembly, the only legitimate and recognized government
of Venezuela, “categorically rejected” the Pledge while invoking Article 187.9 of
the Constitution, and has expressly declared that the Indenture, which contemplates
the Pledge and the issuance of the 2020 Notes, is invalid.

          ii.    The Attorney General’s August 7, 2006 Opinion Does Not Support
                                 Assertions
      71.                    cites an opinion dated August 7, 2006 (par. 126) in
which a particular commercial contract was analyzed based on supposed “elements”

90
     Idem.
91
     See Asamblea Nacional, Acuerdo que contiene el pliego nacional de conflict que unifica la lucha por
     el restablecimiento de la democracia y el rescate de la lucha por el restablecimiento de la democracia y
     el rescate de todos los derecho humanos, civiles, politicos y economicos del pueblo venezolano
     [Resolution containing the national list of conflicts that unifies the fight for the restoration of
     democracy and the rescue of the fight for the restoration of democracy and the rescue of all the human,
     civil, political and economic rights of the Venezuelan people] (Apr. 7, 2020) in GACETA OFICIAL No.
     20, April 22, 2020 (Venez.).
92
     See BADELL MADRID, PUBLIC INTEREST CONTRACTS, supra note 44 at 4, 15.


                                                   - 34 -
       Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 39 of 60
                                                                            CONFIDENTIAL

of a national public interest contract referenced in the Constitutional Chamber’s
Andres Velazquez, et al. decision, which were considered only “as orientations to
establish their nature” (p. 76). This opinion, which was purely consultative in nature
and not binding in any respect, cannot be characterized as any sort of “official
interpretation” of the concept of a national public interest contract. The Attorney
General’s Office in Venezuela has no power to issue “official interpretations” or
“binding interpretations” on matters of law, but only consultative opinions, as the
Constitutional Chamber ruled in decision No, 1460 of July 12, 2007, 93 cited in
              (par. 103).

        F.      Articles 226 and 236 of the Venezuelan Constitution Do Not
                Restrict National Public Interest Contracts to Contracts Entered
                Into By the Republic Itself
      72.                    asserts that his erroneous interpretation of Supreme
Tribunal precedent is consistent with Articles 226 and 236 of the Venezuelan
Constitution, claiming that “under [these Articles] the President of the Republic, as
Head of the National Executive, is the sole authority empowered by the Constitution
to conclude Contracts of National Interest” (             , par. 91, 92, 112, 114, 118,
120, 121).

       73. Article 226 of the Constitution simply declares that the President of the
Republic is the head of State and of the National Executive, and Article 236.14
simply assigns to the President certain powers, including: “To enter into national
interest contracts according to this Constitution and to the law.” 94 In other words,
one of the powers granted to the President is the power to enter into national public
interest contracts on behalf of the Republic when the Constitution and the law
permit. Articles 226 and 236 nowhere provide, as                          erroneously
asserts, that the President is “the sole authority empowered by the Constitution to
conclude contracts of national interest” (par. 114).

IV.                                     OPINION IS CONTRARY TO THE
        OVERWHELMING                  WEIGHT OF VENEZUELAN LEGAL
        SCHOLARSHIP
       74. It is simply not true that the main opinion expressed in                 —
that national public interest contracts must have the Republic itself as a party—has
been “repeatedly reaffirmed by respected Venezuelan legal scholars” (par. 15). The
reality is demonstrably the opposite. As stated in my initial report, the overwhelming
93
     Supreme Tribunal of Justice Decision No. 1460, supra note 10.
94
     1999 VENEZUELAN CONSTITUTION, arts. 226, 236 (produced as Exhibit   -32 to       )


                                              - 35 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 40 of 60
                                                                                    CONFIDENTIAL

majority of Venezuelan public law scholars agree that national public national
interest contracts include, not just those entered into by the Republic, but also
contracts entered into by national public corporations and national state-owned
enterprises (par. 50 ff.). The Constitutional Chamber of the Supreme Tribunal has
recognized this in many cases (including the EDELCA case, the Attorney General of
the Republic II (BANDAGRO) case, and the other above-mentioned examples),
bearing in mind that, as discussed above, the Constitutional Chamber has not
established any “binding interpretation” on the matter.
       75. Professor Luis Henrique Farías Mata, who is cited in
(par. 168), has always been emphatic that national public interest contracts include
contracts entered into by decentralized public entities of the Public Administration,
arguing that:
         “the Constitution does not establish distinctions regarding the organ that
         enters into the contract: if it is a contract of national interest, regardless of
         which organ of the Venezuelan Public Administration appears in it as a
         party, it must, in all cases, meet the requirements set forth therein.” 95

       76. Likewise, Professor José Araujo Juárez has opined that state-owned
enterprises “can enter into contracts that can be qualified as public interest contracts,
and thus, subjected to the parliamentary regime control established in the
Constitution.” 96 In the same regard, Professor Román José Duque Corredor has
considered that state-owned enterprises, as entities within the Public Administration,
can enter into public interest contracts.” 97 Professor Margot Y. Huen Rivas also
agrees that one of the characteristics of public interest contracts is “at least a public
entity is one of the parties.” 98 Regarding national public interest contracts in
particular, Professor Isabel Boscán de Ruesta agrees that such contracts “are those

95
     Luis Henrique Farías Mata, La Teoría del Contrato Administrativo en la Doctrina, Legislación y
     Jurisprudencia Venezolanas [The Theory of the Administrative Contracting in the Venezuelan
     Doctrine, Legislation and Jurisprudence], in 2 LIBRO HOMENAJE AL PROFESOR ANTONIO MOLES
     CAUBET 935, 974. I must mention that in the translation of this paragraph of Farías Mata’s article in
     exhibit     -94 of                    , the expression “does not establish a distinction” (no establece
     distinciones) is mistranslated to the opposite meaning as “draws a distinction.” Id. at 974.
96
     See José Araujo Juárez, Régimen general de derecho público relativo a las empresas del Estado
     [General system of public law concerning State enterprises], in NACIONALIZACIÓN, LIBERTAD DE
     EMPRESA Y ASOCIACIONES MIXTAS 191, 229 (2008) (produced as Tab 35 in the First Report). Professor
     Araujo Juárez also expressed his same opinion in his book:
97
     See DUQUE CORREDOR, OPINION ON THE UNCONSTITUTIONALITY OF THE 2020 PDVSA NOTES, supra
     note 38 at 4.
98
     See Huen Rivas, International Arbitration in Administrative Contracts, supra note 17 at 404.



                                                   - 36 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 41 of 60
                                                                                    CONFIDENTIAL

entered into by the National Public Administration.” 99 In addition, Luis Britto García
has opined that “administrative contracts or public interest contracts, are ones in
which the [Public] Administration, acting as such, that is pursuing purposes of
public policy which it is in charge of comply, enter into a contract whose object tend
to fulfill a purpose of public interest.” 100

       77. Contrary to the erroneous assertions in                          (par. 147),
Professor José Melich Orsini has not affirmed that the Republic must be a party in
order for a contract to be considered a “Contract of National interest.” What
Professor Melich said, in fact, is that “what typifies a ‘contract of public interest’ is
that it is a great contract entered into by the national Public Administration,”101
without mentioning any specific public entity within the centralized or decentralized
Public Administration at the national level.

        78. In the case of Professor Jesús Caballero Ortíz, it is completely
illegitimate to try and deduce from a marginal argument related to the “Calvo clause”
— affirming that in public contracts the Republic cannot be considered as a private
party — 102 that he would have “supported” the argument that a national public
interest contract must have the Republic as a party (             , par. 93). A careful
reading of Caballero’s cited article from 2001 reveals that in no part of his public
interest contracts analysis does he address which specific organs or entities can or
cannot enter into such contracts. He simply analyzes public interest contracts from
a substantive point of view with respect to the regime of authorization and/or
approval of such contracts by the National Assembly, and in no way whatsoever
99
      See Isabel Boscán de Ruesta, La Inmunidad de Jurisdicción en los Contratos de Interés Público [The
      Immunity of Jurisdiction in Contracts of Public Interest], in 14 REVISTA DE DERECHO PÚBLICO 23, 38
      (Editorial Jurídica Venezolana ed., 1983).
100
      See Juan Carlos Balzán Perez, El Arbitraje en los Contratos de Interés Público a la Luz de la
      Cláusula de Inmunidad de Jurisdicción Prevista en el Artículo 151 de la Constitución de 1999
      [Arbitration in Public Interest Contracts in Light of the Immunity Clause of Jurisdiction provided for
      in Article 151 of the 1999 Constitution], in 2 VIII JORNADAS INTERNACIONALES DE DERECHO
      ADMINISTRATIVO 293, 308 (Fundación Estudios de Derecho Administrativo ed., 2005) (quoting Luis
      Britto García, Régimen Constitucional de los Contratos de Interés Públic [Constitutional Regime of
      Public Interest Contracts], in 50 REVISTA DE CONTROL FISCAL Y TECNIFICACIÓN ADMINISTRATIVA
      89-90 (1968).
101
      See José Melich Orsini, La Noción de Contrato de Interés Público [The Notion of Public Interest
      Contracts], in 7 REVISTA DE DERECHO PÚBLICO 62 (Editorial Jurídica Venezolana ed., 1981) (produced
      as Exhibit      85 to                 ).
102
      Jesús Caballero Ortiz, Los Contratos Administrativos, los Contratos de Interés Público y los Contratos
      de Interés Nacional en la Constitución de 1999 [Administrative Contracts, Public Interest Contracts
      and Contracts of National Interest in the 1999 Constitution], in I ESTUDIOS DE DERECHO
      ADMINISTRATIVO, LIBRO HOMENAJE A LA UNIVERSIDAD CENTRAL DE VENEZUELA 154 (2001)
      (produced as Tab 110 to the First Report).



                                                   - 37 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 42 of 60
                                                                                          CONFIDENTIAL

restricts the concept of national public interest contracts to contracts entered into by
the Republic, as                    erroneously asserts. On the contrary, Professor
Caballero has opined since 1982 that national public interest contracts include not
only contracts to which the Republic is a party, but also contracts entered into by
decentralized entities of the Public Administration, specifically referring to “public
enterprises, public law persons” (autonomous institutions or public corporations).103

            Regarding Professor Rafael Badell, he does not “affirm[] that for
          79.
contracts to qualify as a Contract of National Interest, the entity which assumes the
obligation derived from the contract has to be the Republic,” as asserted in
        (par 101). Indeed, in the very same article of 2004 to which
       104
refers, Professor Badell expressly acknowledges that contracts of public interest
can be entered into by entities of the decentralized Public Administration “if they
affect directly the interest of the Republic as territorial entity, or of the States or
Municipalities” (pp. 159-160), and thus that “contracts signed by public companies
may be considered as national public interest contracts, when the national interests
that correspond to the Republic are directly affected.” 105 In support of this
proposition, Professor Badell cites the EDECLA case 106 discussed above, in which
the Constitutional Chamber expressly acknowledged that contracts entered into by
a public corporation were national public interest contracts. More recently,
Professor Badell has been emphatic in affirming that national public interest
contracts are “contracts entered into by the State, through its territorial entities
(Republic, States or Municipalities), and even its functionally decentralized
administration (state companies, autonomous institutes, civil associations,

103
      See JESÚS CABALLERO ORTIZ, LAS EMPRESAS PÚBLICAS EN EL DERECHO VENEZOLANA [PUBLIC
      ENTERPRISES IN VENEZUELAN LAW] 333-334 (Editorial Jurídica Venezolana ed., 1982); see also JESÚS
      CABALLERO ORTÍZ, INSTITUTOS AUTÓNOMOS [AUTONOMOUS INSTITUTES] 206-207 (Editorial Jurídica
      Venezolana ed., 1995).
104
      Rafael Badell Madrid, Sobre la Inmunidad de Jurisdicción y la Procedencia de Cláusulas Arbitrales
      en los Contratos de Interés Público Nacional [On the Immunity of Jurisdiction and the Origin of
      Arbitration Clauses in Contracts of National Public Interest], in 2 CONGRESO INTERNACIONAL
      DE DERECHO ADMINISTRATIVO HOMENAJE AL PROF. LUIS HENRIQUE FARÍAS MATA
      159-60 (2006) (produced as Exhibit          -70 to                  ).
105
      (emphasis added). Professor Rafael Badell has opined in other of his works, in the same sense that
      public interest contracts are not only those entered into by the Republic, the States, and the
      Municipalities, but also those entered into by the “functional decentralized administration” if they affect
      the interest of the territorial entities, and, in particular, those “entered into by state-owned enterprises,
      when they affect in a direct way the national interest assigned to the Republic.” See Rafael Badell
      Madrid, Contratos de interés público nacional [Contracts of national public interest], in 19 REVISTA
      DE DERECHO ADMINISTRATIVO 7, 9 (Editorial Sherwood ed., 2005) (produced as Tab 102 to the First
      Report).
106
      Supreme Tribunal of Justice Decision No. 953, supra note 4 at 14.



                                                       - 38 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 43 of 60
                                                                                         CONFIDENTIAL

foundations),”107 and that “public interest contracts include those concluded by the
public administration, centralized as well as territorially or functionally
decentralized; which means that this category includes those contracts of public
interest that have been entered into by autonomous institutes, state-owned
companies, foundations, and other state entities of public or private law.” 108

      80. Apart from Eloy Lares Martínez, cited in                       (par. 93), who
affirmed that “national interest contracts are administrative contracts entered into by
the National Public Administration” but then took a contradictory position without
explanation, 109 I am not aware of any other Venezuelan public law scholar who holds
the opinion expressed in                    on this matter.

V.                           “ADDITIONAL CONSIDERATIONS” DO
          NOT SUPPORT HIS ERRONEOUS AND OUTLIER CONCLUSION
          THAT ONLY THE REPUBLIC ITSELF CAN ENTER INTO
          NATIONAL PUBLIC INTEREST CONTRACTS
          A.                         Claim That PDVSA and PDVSA Petróleo
                  Effectively Operate as Independent Corporations is Contrary to
                  Venezuelan Law and the Facts at the Time of the Exchange Offer
       81. To bolster his outlier and erroneous claim that only the Republic itself
can enter into a national public interest contract,              attempts to create
the illusion that PDVSA and PDVSA Petróleo operated effectively as private
corporations and, as such, would naturally fall outside the definition of the
“Republic” (par. 28-42). After misquoting Article 103 of the Public Administration
Organic Law, 110 and also after misquoting one of my books, 111 he then concludes

107
      See BADELL MADRID, PUBLIC INTEREST CONTRACTS, supra note 44 at 3, 4.
108
      Idem, p. 5.
109
      Eloy Lares Martínez, Contratos de Interés Nacional [Contracts of National Interest], in 1 LIBRO
      HOMENAJE AL PROFESOR ANTONIO MOLES CAUBET 117, 137 (1981) (produced as Exhibit
          -65 to                 ).
110
      Article 103 of the Public Administration Organic Law provides that: “The State-owned enterprises are
      legal persons of public law constituted according to the rules of private law, in which the Republic, the
      states, the metropolitan districts and the municipalities, or one of the functionally decentralized entities
      referred to in this Decree with Rank, Value and Force of Organic Law, alone or jointly, have a
      participation greater than fifty percent of the share capital.” Public Administration Organic Law, art.
      103, Gaceta Oficial No. 6.147 (Nov. 17, 2014) (produced as Tab 9 to the First Report). There is no
      reference to “State Corporations and private corporations on equal footing to assume fair competition
      between the two,” as stated in                   (par. 40).
111
      In my book Allan R. Brewer-Carías, RÉGIMEN JURÍDICO DE LAS EMPRESAS PÚBLICAS EN VENEZUELA
      [LEGAL REGIME OF PUBLIC ENTERPRISES IN VENEZUELA] (1980) (produced as Exhibit                    -29 to the



                                                      - 39 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 44 of 60
                                                                                           CONFIDENTIAL

that, as a result of its status as a “State Corporation” (a state-owned enterprise, which
he claims is on equal footing with private corporations), “any limits to legal capacity
must derive from an explicit legal rule establishing the same” (par. 41). Misquoting
Article 108 of the Public Administration Organic Law112 and other of my books,113
he also erroneously asserts that “the general rule is that State Corporations’
businesses are subject to private law, not to Venezuelan public law” (par. 42). On
the contrary, the essence of state-owned enterprises is that they are subject to a mixed
legal regime, always combining public law and private law.114


                    ), in a way very different from the one suggested in                      (par. 40), I expressed
      on the same page that, due to the application to such state-owned enterprises of public law, such as
      statutes referring to budget and public debt matters, state-owned enterprises “are subject to a regime
      very similar to the one established in such law for the autonomous [state] institutions” (p. 39).
112
      Article 108 of the Public Administration Organic Law provides that: “State-owned enterprises will be
      governed by ordinary legislation, by the provisions of this Decree with Rank, Value and Force of
      Organic Law and other applicable regulations; and its workers will be governed by ordinary labor
      legislation.” Public Administration Organic Law, art. 108, Gaceta Oficial No. 6.147 (Nov. 17, 2014)
      (produced as Exhibit -20 to                          ). There is no phrase expressing that “As with any other
      sociedad anónima, the general rule is that State Corporations’ businesses are subject to private law, not
      Venezuelan public law,” as expressed in                        (par. 42). On the contrary the provision makes
      clear that such state-own enterprises are subject to private law (ordinary legislation) and to public
      (administrative) law as established in the same Organic Law and other applicable legislation.
113
      In no part of my book, Allan R. Brewer-Carías, ADMINISTRATIVE LAW, quoted in                              (par.
      42) ( -39), have I expressed that “the general rule is that State Corporations’ businesses are subjected
      to private law, not to Venezuelan public law.” On the contrary, and in a way very different to the one
      suggested in                       (par. 42), in the page quoted (p. 439), I wrote that: “being legal persons
      of private law, state companies are governed by ordinary legislation, particularly that established in the
      Commercial Code, except what is established in the Organic Law of Public Administration. In the case
      of state companies created by national law, they must also be governed by ordinary legislation, except
      as provided by the law (art. 106). In addition, evidently, the consequence that a corporate legal entity
      of private law is legally considered as a State-owned enterprise, regardless of the economic activity it
      carries out, is that it, in addition to being governed by the regime established in the Organic Law of the
      Public Administration and in the Commercial Code with respect to the regime of corporations, is subject
      to the legal regime of government agencies or the public sector. Therefore, these companies, in
      principle, are subject to the regulations on the budgetary regime, on public credit and, in general, on
      Financial Administration contained in the Organic Law of Financial Administration, such as those
      relating to the safeguarding of public property contained in the Law against Corruption, and those
      related to the management and administration of the public sector, such as the rules on fiscal control,
      and the rules on administrative contracting, both on the selection of contractors and on general
      conditions clauses.” ALLAN R. BREWER-CARÍAS, DERECHO ADMINISTRATIVO
      [ADMINISTRATIVE LAW] (2005) 439 (produced as Exhibit                      -39 to                 ). (p. 439).
114
      Since 1968, I have referred to this trend of a mixed regime of private and public law for state-owned
      enterprises as a general trend in comparative law resulting from the presence of the State as a
      shareholder in a formally commercial company. See ALLAN RANDOLPH BREWER-CARÍAS, LES
      ENTERPRISES PUBLICQUE EN DROIT COMPARE [PUBLIC COMPANIES IN COMPARATIVE LAW] 77
      (1968).



                                                        - 40 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 45 of 60
                                                                              CONFIDENTIAL

       82. Therefore, the notion that state-owned enterprises, such as PDVSA and
PDVSA Petróleo, operate on equal footing with private corporations is nonsense. It
entirely ignores the fact that “State-owned enterprises,” unlike private corporations,
are also subject to public law. As I explained in my initial report:

         “The Public Administration is comprised of the ‘Central Public
         Administration’ and the ‘Decentralized Public Administration.’ According to
         the Venezuelan Constitution (Article 242) and the Organic Law on Public
         Administration (Articles 59-61), the National Central Public Administration
         consists of the organs of the government itself, such as the various government
         ministries. The National Decentralized Public Administration, on the other
         hand, consists of entities such as public corporations and state-owned
         commercial enterprises like PDVSA and PDVSA Petróleo that, while not
         directly part of the government itself, are closely related to the government,
         being attached to their corresponding government Ministries and subject to
         both public and private law.”115

         83.In the case of PDVSA in particular, it must be remembered that this state-
owned enterprise was not created, as other state entities generally are, by decision of
the Executive to form a corporation according to the Commercial Code for the
purpose of engaging in some particular business. Rather, PDVSA was created as a
result of the nationalization of the Venezuelan oil industry in 1975 in accordance
with the Organic Law Reserving to the State the Industry and Commerce of
Hydrocarbons. 116 In that Organic Law, the Legislature “reserved” such economic
sectors “to the State” providing in Article 5 that “the State” was to perform “the
reserved activities, directly by the National Executive or through entities of its own
property.” 117 For this purpose, Article 6 of the Organic Law ordered the National
Executive to create “with the legal form it considered convenient, the enterprises it
deemed necessary to perform regular and efficiently” the reserved activities. 118 The
provision also authorized the National Executive to “assign one of the enterprises
the functions of coordination, supervision and control of the activities of the others,
assigning the ownership of the shares of any of such enterprises.” 119 According to
Article 7 of the same Organic Law, such enterprises “will be governed by the


115
      Initial Report, par. 33.
116
      GACETA OFICIAL No. 1769 (Aug. 29, 1975) (produced as Exhibit   -09 to         ).
117
      Id.
118
      Id.
119
      Id.



                                                - 41 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 46 of 60
                                                                                    CONFIDENTIAL

Organic Law and its Regulations, by its own by-laws, by the disposition enacted by
the National Executive and by the ordinary law that could be applied.”120

       84. This was the origin of PDVSA, which was then created by the National
Executive pursuant to Decree No. 1123 of August 30, 1975 121 as “a state enterprise,
with the form of commercial corporation (Sociedad anónima), that will fulfill and
execute the polity dictated by the National Executive, through the Ministry of Mines
and Hydrocarbons on matters of hydrocarbons” (Art. 1). As a consequence, as I
expressed in 1985, there is no doubt that the “intention of the Legislature was to
organize the Nationalized Oil Administration, through state-owned enterprises
(entities or State persons), with the form of commercial corporations and therefore
with a mixed regime of public law and private Law.” 122 Therefore, as I also wrote in
1985:

          “PDVSA is a State enterprise, wholly owned by it and responding to the
          policies that it dictates, and as such, is integrated within the general
          organization of the State Administration, as a decentralized administration
          entity, but with the form of a commercial corporation, that is, of a person of
          private law.” 123

       85. In the same regard, the Constitutional Chamber of the Supreme Tribunal,
in decision No. 464 of March 18, 2002, explained that:
          “Petróleos de Venezuela S.A. and its subsidiary companies have a legal
          regime that allows them to be clearly differentiated, not only from the
          centralized Public Administration and autonomous institutes, but also from
          other state owned enterprises. Therefore, this Chamber must conclude that the
          identification of the legal nature of said companies as state persons with the
          legal form of private law, undoubtedly, as a consequence, raises that the legal
          regime applicable to them is a mixed regime, both of public law as well as
          private law, even when it is predominantly private law, due to its form, but
          not exclusively, since their intimate relationship with the State, subjects them

120
      Id.
121
      Allan R. Brewer-Carías, Consideraciones sobre el régimen jurídico-administrativo de Petróleos de
      Venezuela S.A. [Considerations on the legal-administrative regime of Petróleos de Venezuela S.A.], in
      67 REVISTA DE HACIENDA 79, 83 (1977) (citing Official Gazette No. 1770 of August 30, 1975).
122
      See Allan R. Brewer-Carías, El carácter de Petróleos de Venezuela, S.A. como instrumento del Estado
      en la industria petrolera [The character of Petróleos de Venezuela, S.A. as an instrument of the state
      in the oil industry], in 23 REVISTA DE DERECHO PÚBLICO 77, 80 (Editorial Jurídica Venezolana ed.,
      1985) (produced as Tab 54 to the First Report).
123
      Idem. at 81.



                                                    - 42 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 47 of 60
                                                                                    CONFIDENTIAL

          to the mandatory rules of public law dictated for the best organization,
          operation and control of execution of the Public Administration, by the organs
          that are integrated to it or contribute to the achievement of its tasks.”124

        86. Therefore, PDVSA is a state-owned enterprise that, contrary to what is
asserted in                    (par. 33 ff.), is different from all other state-owned
enterprises, not only because it is the only state-owned enterprise that has been
constitutionalized in Article 303 of the 1999 Constitution, having directly assigned
to it “the management of the oil industry,” but also, as I also pointed out in 1985,
because:

          “very few state owned enterprises are subject, unrestrictedly ‘to the provisions
          issued by the National Executive, as it is PDVSA, which opens a wide margin
          to the application of public law rules to the company, through unilateral
          administrative acts, without the need to go to corporate formulas, such as the
          Shareholders Meeting, for example, as well as the possibility that the National
          Executive will issue the necessary instructions.”125

           PDVSA is thus an instrument of the Venezuelan State created to manage
          87.
the nationalized oil industry, 126 which is why in the second clause of its by-laws, it
has been established since 1975 that:
          “The fulfillment of the corporate purpose must be carried out by the company
          under the guidelines and policies that the National Executive through the
          Ministry of Energy and Mines establishes or set down in accordance with the
          powers conferred by the Law.

          The activities carried out by the company for this purpose will be subject to
          the control rules established by said Ministry in the exercise of the competence

124
      Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice] No. 464
      Interpretación del Decreto de la Asamblea Nacional Constituyente de fecha 30 de enero de 2000,
      mediante el cual se suspende por 3 días la negociación de la Convención Colectiva del Trabajo
      [Interpretation of the Decree of the National Constituent Assembly dated January 30, 2000, by which
      the negotiation of the Collective Labour Convention is suspended for 3 days], in 89-92 REVISTA DE
      DERECHO PÚBLICO 219 (Editorial Jurídica Venezolana ed., 2002) (produced as Tab 22 to the First
      Report).
125
      See Brewer-carías, The character of Petróleos de Venezuela S.A. as instrument of the State in the Oil
      Industry, supra note 122 at 82.
126
      That is why, as Professor Román J. Duque Corredor has written, PDVSA is “a State owned enterprise
      that fulfills functions of national public interest according to article 303 of the Constitution.” See
      DUQUE CORREDOR, OPINION ON THE UNCONSTITUTIONALITY OF THE 2020 PDVSA NOTES, supra note
      38 at 3.



                                                   - 43 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 48 of 60
                                                                                     CONFIDENTIAL

          conferred on it by article 7 of the Organic Law that Reserves to the State the
          Industry and Commerce of Hydrocarbons.” 127

       88. Consequently, PDVSA is not a regular state-owned enterprise and,
contrary to the assertions in                   , is not “governed largely” by private
law (par. 33). On the contrary, it is governed largely by public law, being, as
qualified by the Political-Administrative Chamber of the Supreme Tribunal, the
“main state owned enterprise of the Venezuelan State, dedicated to oil activity at the
national level, whose shares are one hundred percent (100%) owned by it.” 128 As
instruments of the Venezuelan State for managing the oil industry, PDVSA and
PDVSA Petróleo can not only enter into administrative contracts, but also national
public interest contracts that, if entered into with foreign companies not domiciled
in Venezuela, must be authorized by the National Assembly according to Articles
150 and 187.9 of the Constitution, and especially if such contracts affect the shares
of a subsidiary like CITGO, which is a critical strategic asset of the Venezuelan oil
industry.
       89. In addition to PDVSA being the main instrument of the State for the
management of the oil industry and an integral part of the National Public
Administration, at the time of the Exchange Offer, the President of PDVSA, Eulogio
Del Pino, simultaneously served as the Minister of Petroleum and Mining, the organ
of the National Executive responsible for exercising control over PDVSA (as set out
in the Organic Law of Public Administration and in Article 2, Clause 3 of PDVSA’s
by-laws). Thus, there is no reliable way to differentiate the actions at the time of the
organ of the National Executive in charge of directing PDVSA from the actions of
PDVSA itself, particularly with respect to the decision to enter into the Indenture
and the Pledge,129 which are undoubtedly national public interest contracts, without
prior authorization of the National Assembly.

127
      See for instance the By-Laws of PDVSA, reformed by Decree No. 2184, GACETA OFICIAL No.
      37.588 (Dec. 10, 2002).
128
      Tribunal Supremo de Justicia Sala Político Administrativa [TSJ-SPA] [Supreme Tribunal of Justice,
      Political-Administrative Chamber] No. 416 PDVSA Petróleo y Gas, S.A. y Sindical Unión de
      Trabajadores Petroleros, Petroquímicos, de los Hidrocarburos y sus Derivados UNAPETROL - v.
      Dirección de Inspectoría Nacional y Otros Asuntos Colectivos del Trabajo del Sector Privado
      [PDVSA Petróleo y Gas, S.A. and the Union of Petroleum Workers, Petrochemicals, Hydrocarbons
      and their Derivatives UNAPETROL v. Directorate of National Inspection and Other Collective Labor
      Matters of the Private Sector] May 4, 2004 (Venez.) (hereinafter Supreme Tribunal of Justice
      Decision No. 416) at 22.
129
      As Professor Román José Duque Corredor has opined, the Indenture and the Pledge “have all the
      elements to be considered as national public interest contracts. In fact: they were entered into by two
      state owned corporations, that is PDVSA and PDVSA Petróleo; those contracts gave as a guarantee the



                                                    - 44 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 49 of 60
                                                                                       CONFIDENTIAL

          B.      The Financial Administration of the Public Sector Organic Law
                  Does Not Exempt from Prior National Assembly Authorization
                  Public Debt Contracts Entered into With Foreign/Non-Domiciled
                  Counterparties
       90.                    also claims that his erroneous opinion that the Indenture
and the Pledge are not national public interest contracts is supported by the additional
consideration that, according to him, the Indenture and the Pledge, being “financial
agreements,” are exempted from National Assembly authorization by the Organic
Law on the Financial Administration of the Public Sector (                    , par. 159
ff.). This assertion is entirely incorrect.

       91. There is no doubt that Article 101.4 of this Organic Law exempts the
public debt contracts of PDVSA and other state-owned enterprises in the
hydrocarbon sector from the Organic Law’s requirement of National Assembly
authorization for their public interest contracts (par. 159, 162, 163). However, such
public debt contracts are still subject to National Assembly authorization under
Articles 150 and 187.9 of the Venezuelan Constitution if they are to be entered into
with foreign states, official foreign entities, or foreign companies not domiciled in
Venezuela. In the already referenced decision No. 2441 of September 24, 2002 (case
Andrés Velazquez et al.), the Constitutional Chamber partially annulled Article 80
of the Organic Law precisely because, as originally written, it could be read to allow
the National Executive to enter into contracts with foreign states, official foreign
entities, or foreign companies not domiciled in Venezuela without the National
Assembly’s authorization, which is constitutionally prohibited. Although this was
the very core of the Constitutional Chamber’s decision, it is completely ignored in
                  . Furthermore, even though public debt contracts to be entered into
by PDVSA are exempted from the requirement of National Assembly authorization
imposed by the Organic Law on the Financial Administration of the Public Sector,
this exception could never be extended to contract provisions purporting to establish
guarantees or pledges over national assets, which not only is prohibited in the same
Organic Law (Article 105)130, but is also not exempted from legislative control under
the Constitution.


      participation of control over the most important asset of the Venezuela State abroad, as it is Citgo, that
      are not contracts on the ordinary course of business of PDVSA; and those contracts were entered into
      with corporations domiciled abroad, that is, the Trust agent and the Collateral agent.” See DUQUE
      CORREDOR, OPINION ON THE UNCONSTITUTIONALITY OF THE 2020 PDVSA NOTES, supra note 38 at
      1.
130
      Financial Administration of the Public Sector Organic Law, art 105, Gaceta Oficial No. 6.154 (Nov.
      19, 2014) (produced as Tab 4 to the First Report).


                                                     - 45 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 50 of 60
                                                                                 CONFIDENTIAL

      92. Finally, I note that Article 101 of the Organic Law, which contains the
public debt exemption, was not “upheld” in the Constitutional Chamber’s 2016
Bridgitte Acosta decision, as                   erroneously asserts (par. 165). That
case did not involve a challenge to any provision of the Organic Law, and no
provision of any law was either annulled or “upheld.”

         C.      The Indenture and the                        Pledge      Are      Unquestionably
                 “Administrative Contracts”
        93. An additional consideration in                   erroneous opinion is that
the Indenture and the Pledge do not qualify as “administrative contracts” and
therefore cannot be national public interest contracts (           , par. 166 ff). This
is totally incorrect and serves only to introduce needless confusion.

       94. Like many Venezuelan scholars, I have studied the subject of
administrative contracts for many years, beginning with my first writings on
administrative law in 1964. 131 I concur with the view expressed by all leading
scholars of Venezuelan administrative law, as highlighted in                       (par.
168), that the concept of a “national public interest contract” in constitutional law is
equivalent to the concept of an “administrative contract” as developed over the past
decades in administrative law, where the question was one of jurisdiction — whether
a certain contract was subject to the jurisdiction of the administrative law courts or
the regular civil courts. This has also been the opinion of Venezuela’s highest court,
as declared by the former Supreme Court of Justice in its decision of August 17,
1999 (Case: Apertura Petrolera: Simón Muñoz Armas et al. Challenging Clauses of
the Congress Resolution of July 4, 1995), referenced in                      (par. 172),
in which public interest contracts were identified with administrative contracts. 132

      95. Ignoring the evolution of Venezuelan administrative law and citing
outdated judicial decisions,                 claims that, “[u]nder Venezuelan law,
contracts may be characterized as administrative contracts when the Public
Administration is a party to the agreement and one of two additional requisites is
met: (i) the purpose of the contract must be an activity of ‘public service’ or of
‘general interest’ or (ii) the Public Administration is granted exorbitant decision-
131
      ALLAN RANDOLPH BREWER-CARÍAS, LAS INSTITUCIONES FUNDAMENTALES DEL DERECHO
      ADMINISTRATIVO Y LA JURISPRUDENCIA VENEZOLANA [THE FUNDAMENTAL INSTITUTIONS OF
      ADMINISTRATIVE LAW AND VENEZUELAN JURISPRUDENCE] 162-163, 171-172 (1964) (produced as
      Exhibit    93 to                  ); Allan R. Brewer-Carías, La Evolución del Concepto de Contrato
      Administrativo [The Evolution of the Concept of Administrative Contract], in 1 LIBRO HOMENAJE
      AL PROFESOR ANTONIO MOLES CAUBET 63 (1981) (produced as Exhibit 100 to
132
      Brewer-Carias, The Case of the Oil Opening, supra note 16 at 319.


                                                  - 46 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 51 of 60
                                                                                  CONFIDENTIAL

making powers derived from the State’s sovereign authority (ius imperium),” in
particular, “the authority to, inter alia, unilaterally (i) interpret, (ii) modify and even
(iii) terminate the contract.” (par. 171). According to                      , the Indenture
and the Pledge are not “administrative contracts” (and thus are not national public
interest contracts) because they neither relate to an activity of “public service” or
“general interest” nor grant PDVSA and PDVSA Petróleo “exorbitant powers.”

       96.                     assertion that the purpose of the Indenture and the
Pledge is not of “general interest” is so obviously wrong that it is not worth
discussing at length. Indeed, all public debt contracts of entities within the Public
Administration are of “general interest,” and this is especially true of the Indenture
and the Pledge, which affect in a decisive way the most important foreign asset of
Venezuela’s state-owned oil industry — an industry that is indisputably vital to the
nation’s economic survival. Regarding the importance of the oil industry in
Venezuela and PDVSA in particular, it is enough to highlight the observation of the
Political-Administrative Chamber of the Supreme Tribunal that the oil industry “has
a direct impact on the socioeconomic regime of the Venezuelan State as expressly
provided for in articles 299, 302 and 303 of the Constitution” and that PDVSA is:

         “the main company of the Venezuelan State dedicated to the activities of
         exploration, exploitation, distribution, transport, industrialization,
         commercialization, refining and sale of hydrocarbons nationwide; which
         shows the public and social interest that the activities of the aforementioned
         company have for the entire Nation, and the repercussions that this conflict
         generated, consequently transcending the interests of the appellants affected
         by the aforementioned administrative acts, and influencing in the normal
         development and development of the economic and social life of the
         Bolivarian Republic of Venezuela.”133

      97. With regard to exorbitant powers, while it is true that when the doctrine
of administrative contracts was being developed, exorbitant powers were considered
one of its main elements, they are no longer considered inherent to public
contracts. 134 In fact, all leading scholars agree that, while the ability of a public
contracting party to exercise exorbitant powers is a common feature of contracts
entered into by public entities, it is not an indispensable requirement of an
“administrative contract.” The logic is simple. It is a fundamental principle of
administrative law that a public entity can only have the powers granted to it by

133
      Supreme Tribunal of Justice Decision No. 416, supra note 128 at 13.
134
      See Brewer-Carías, The Evolution of the Concept of Administrative Contract supra note 131 at 61-63.



                                                  - 47 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 52 of 60
                                                                                          CONFIDENTIAL

law, 135 and thus, if not provided for in the contract by agreement of the parties, any
exorbitant powers must be provided by statute.136 After many years of doctrinal and
jurisprudential development, this recognition led to the conclusion, shared by all
leading scholars, that the concept of an administrative contract does not include
exorbitant powers as a necessary element. An entity within the Public
Administration, while subject to both public and private law can choose to enter into
a contract in which private law predominates (the formation and validity of the
contract being necessarily governed by Venezuelan public law, as explained in my
initial report), and this does not change or affect in any way its status as an
“administrative contract.”137

       98. The Indenture and the Pledge, which were entered into by state-owned
enterprises within the National Public Administration, which have as their purpose
an activity of “general interest,” and which are governed by both Venezuelan public

135
      That is why Article 4 of the Organic Law of Public Administration provides that: “Public
      Administration is organized and acts in conformity with the principle of legality, so the assignment,
      distribution and exercise of its attributions is subject to the Constitution, the statutes and administrative
      acts of general effects previously enacted in a formal way according to the law as a guaranty and
      protection of public freedoms established in the protagonist democratic and participative regime.” See
      GACETA OFICIAL No. 6.147 (Nov. 17, 2014) (produced as Exhibit              -20 to                 ); see also
      ALLAN R. BREWER-CARÍAS, ADMINISTRATIVE LAW IN VENEZUELA 33-34 (Editorial Jurídica
      Venezolana ed., 2015).
136
      See BREWER-CARÍAS, ADMINISTRATIVE LAW IN VENEZUELA, supra note 135 at 141; see also José
      Ignacio Hernández, El Contrato Administrativo en la Ley de Contrataciones Públicas Venezolana [The
      Administrative Contract in the Venezuelan Public Procurement Law], in LEY DE
      CONTRATACIONES PÚBLICAS 363, 377-379 (Editorial Jurídica venezolana ed., 2008).




             And it is well known in Venezuelan Administrative Law that according to Article 4 of the
      Organic Law of Public Administration (see above footnote 124), administrative acts can only be
      enacted by an administrative entity when a statute assigns it expressly the corresponding attribution.
137
      Brewer-Carías, The Evolution of the Concept of Administrative Contract supra note 131 at 61-63.




                                                       - 48 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 53 of 60
                                                                      CONFIDENTIAL

law (as to formation and validity) and the private law of New York (as to
performance), are, without any doubt, “administrative contracts” under Venezuelan
law. No knowledgeable scholar of Venezuelan administrative law would accept
                 erroneous assertions to the contrary.

            D.     The National Assembly’s Historical Non-Assertion of Control
                   Over Contracts Entered into by PDVSA or its Subsidiaries Does
                   Not Support                  Opinion
      99. The fact that the National Assembly has not always acted to authorize
contracts with PDVSA or its subsidiaries as a party is only indicative of the
authoritarian regime’s blatant disregard for the Venezuelan Constitution, including
the separation of powers between the Executive and Legislative branches, since
Chavez first came to power shortly after the Constitution was ratified until the
opposition won control of the National Assembly in December 2015.

          100. As I noted in my initial report:
          “Since the beginning of the Chávez regime in 2000, the Executive of
          Venezuela has devoted itself to neutralizing the National Assembly and
          subduing the Judiciary in blatant disregard of the Constitutional system of
          separation of powers.

          The most important means used by the Executive to neutralize and prevent
          the National Assembly from exercising its functions has been to simply ignore
          its powers. Thus, numerous treaties and contracts of national public interest,
          which under the Constitution were required to be submitted to the National
          Assembly for authorization, were instead simply enacted by the Executive in
          complete disregard of the proper constitutional role of the National Assembly.

          The second means used by the Executive to neutralize the National Assembly
          was to progressively appropriate its legislative functions through the
          enactment of sweeping, unconstitutional enabling laws. This process began in
          2001, after the enactment of an enabling law pursuant to which the President
          enacted forty-eight decrees on the most important topics, purporting to replace
          regular legislation enacted by the National Assembly. 138




138
      Initial Report, par. 54-62.


                                            - 49 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 54 of 60
                                                                            CONFIDENTIAL

         In recent years, his regime has developed a third means of neutralizing the
         National Assembly—the direct persecution of its members, many of whom
         have been incarcerated or forced into exile.”

      101. Thus, any assertion that national public interest contracts such as the
Indenture and Pledge do not require National Assembly authorization because, from
1999 (when Chávez rose to power) through 2016, the National Assembly did not
always exercise its Constitutional powers, ignores the two decades of brutal
subjugation, threats, acts of violence, and humanitarian abuses carried out against
anyone who dared attempt to stand up to the country’s authoritarian rulers, Chávez
and Maduro.

      102. I provided in my initial report six examples of contracts that obviously
met the definition of national public interest contracts (some of which even met
                   erroneously narrow definition), but were entered into by the
Maduro and Chavez regimes without being first authorized by the National
Assembly. 139

VI.      THE PRESUMPTION OF LEGALITY AND THE PRINCIPLE OF
         LEGITIMATE EXPECTATIONS CAN NEVER APPLY TO
         ADMINISTRATIVE ACTS OR ANY STATE ACT AFFECTED BY
         ABSOLUTE NULLITY
       103. In the final sections of his report,                   claims that if a
Venezuelan court were to find the Indenture and Pledge to be national public interest
contracts, the court “deciding in accordance with Venezuelan laws would still hold
such agreements to be binding and enforceable on PDVSA and PDVSA Petróleo
because of an important principle of Venezuelan law: the principle of legitimate
expectations,” which “serves to protect the expectations of counterparties against
unfair prejudice in matters dealing with the Public Administration, specifically, and
contracts more generally” (par. 178). These claims have no basis under Venezuelan
law.

      104. As noted in                   (par. 179), which cites one of my works
                               140
addressing administrative acts, it can be said that, as a matter of principle, acts of
the Public Administration (including state-owned enterprises such as PDVSA and

139
      See Initial Report, par. 56.
140
      Allan Randolph Brewer-Carías, El Derecho Administrativo y la Ley Orgánica de Procedimientos
      Administrativos, in 16 COLECCIÓN ESTUDIOS JURÍDICOS 203 (8th ed. 2008) (produced as Exhibit
         -103 to                   ).



                                               - 50 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 55 of 60
                                                                                      CONFIDENTIAL

PDVSA Petróleo) are presumed to be valid and legitimate and thus enforceable until
annulled by a competent administrative or judicial authority. However, as I also
mention in the same work, the “enforceability presumption has an exception for
when the act is affected of absolute nullity.” 141 As I wrote many years earlier when
commenting on a decision of the Political Administrative Chamber of the former
Supreme Court of Justice (case Arnaldo Lovera), 142 when administrative acts are
null and void in an absolute sense (for instance, according to Article 19 of the
Organic Law on Administrative Procedure), such acts do not benefit from any
presumption of validity, and the Public Administration can revoke and declare such
acts null and void at any time. In other words, “the presumption of legitimacy of
administrative acts does not exist when the acts are vitiated of absolute nullity, in
which case they could not be enforced.” 143 As I put it more recently, “an
administrative act vitiated of absolute nullity cannot be presumed legitimate, and the
Administration cannot order its compliance.” 144

       105. An administrative act with a vice of absolute nullity is unenforceable
because such an act can have no effect whatsoever and cannot form the basis of any
vested rights. In the words of the Political Administrative Chamber of the former
Supreme Court of Justice, in cases of absolute nullity, “the presumption of
legitimacy that produces the administrative act cannot prevail against logic.”145 That
is why the same Chamber of the former Supreme Court, in its decision of April 6,
1993 (case Eduardo Contramaestre), ruled that “absolute nullity is the most grave
consequence derived from the vices of the administrative act, and means that the act
cannot produce an effect in any way whatsoever, due to the fact that the act of




141
      Id.
142
      See La Corte Suprema de Justicia Sala Político Administrativa [Supreme Court of Justice Political-
      Administrative Chamber] [CSJ] No. 332 Arnaldo Lovera v. Inquilinato, Nov. 21, 1989, in 40 REVISTA
      DE DERECHO PÚBLICO 76-77 (Editorial Jurídica Venezolana ed., 1989).
143
      See Allan R. Brewer-Carías, Consideraciones sobre la ejecución de los actos administrativos (a
      propósito de los actos administrativos que ordenan el desalojo de viviendas) [Considerations about the
      execution of the administrative acts (regarding the administrative acts that order the eviction of
      homes)], in 41 REVISTA DE DERECHO PÚBLICO 163, 165 (Editorial Jurídica Venezolana ed., 1990).
144
      See Allan R. Brewer-Carías, Presentación a la Segunda Edición, Sobre Algunos Principios de la
      Invalidez de los actos administrativos en la legislación de América Latina [Presentation to the Second
      Edition, On some principles of the invalidity of administrative acts in Latin American legislation],” in
      TOMÁS RAMÓN FERNÁNDEZ, LA NULIDAD DE LOS ACTOS ADMINISTRATIVOS 13, 29 (2019).
145
      See La Corte Suprema de Justicia Sala Político Administrativa [Supreme Court of Justice Political-
      Administrative Chamber] [CSJ] No. 411 Banco del Caribe vs. República (Ministerio de Hacienda),
      Aug. 13, 1991 in 47 REVISTA DE DERECHO PÚBLICO 111 (Editorial Jurídica Venezolana ed., 1991).



                                                    - 51 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 56 of 60
                                                                                   CONFIDENTIAL

absolute nullity has to be considered as never enacted; consequently, it could not and
cannot produce effects.” 146

       106. Furthermore, as Professor Tomás Ramón Fernández has written, it is not
just that an absolutely null administrative act “cannot produce effects and its author
cannot impose it,” its author has “an obligation to declare it null and void from the
moment in which he realizes by himself or is warned by an interested party of the
existence of a nullity cause, due to the fact that it is not allowed to anybody, due to
the most elemental requirements of justice, to obtain benefits from his own
clumsiness (allegans propriam turpitudinem non auditur).” 147 As the former
Political-Administrative Chamber of the Supreme Court expressed in a decision of
on July 26, 1984 (Case: Despachos Los Teques), “the Administration can and ought
to declare the absolute nullity, by its own initiative, at any time, of those acts that
are against the law and are affected of absolute nullity.” 148

       107. Moreover, in the words of Professor Eloy Lares Martínez, “the principle
of auto-control of the Administration upon its own acts is not limited by vested rights
of individuals, because no rights whatsoever can be based on administrative acts
vitiated of absolute nullity.” 149 In the same regard, Professor Carlos Luis Carrillo,
who also affirms that the Public Administration has a “duty” to declare null and void
administrative acts of absolute nullity, has observed that the inclusion of Article 19
in the Organic Law on Administrative Procedure “implies that such an act [null and
void] could never produce expectations of rights, personal, direct and legitimate
interests and much less subjective rights for its addressee, because as we have said,
nobody could claim to be the beneficiary of effects emanating from a will expressed
upon a basis that is null and against the law.” 150 Article 19 provides that acts of the

146
      See La Corte Suprema de Justicia Sala Político Administrativa [Supreme Court of Justice Political-
      Administrative Chamber] [CSJ] Eduardo Contramaestre vs. Repúbica (Ministerio de Sanidad y
      Asistencia Social, Apr. 6, 1993 in 55-56 REVISTA DE DERECHO PÚBLICO 198 (Editorial Jurídica
      Venezolana ed., Caracas 1993); See JOSÉ ARAUJO JUÁREZ, 2 DERECHO ADMINISTRATIVO GENERAL
      [GENERAL ADMINISTRATIVE LAW] 174 (Ediciones Paredes ed., 2011).
147
      See TOMÁS RAMÓN FERNÁNDEZ, LA NULIDAD DE LOS ACTOS ADMINISTRATIVOS [The Revocation of
      Administrative Acts] 53 (Ediciones Olejnik ed., Santiago, 2019).
148
      See La Corte Suprema de Justicia Sala Político Administrativa [Supreme Court of Justice Political-
      Administrative Chamber] [CSJ] No. 210 Despachos los Teques, Jul. 26, 1984 in 19 REVISTA DE
      DERECHO PÚBLICO 130-131 (Editorial Jurídica Venezolana ed., 1984).
149
      See ELOY LARES MARTÍNEZ, MANUAL DE DERECHO ADMINISTRATIVO [ADMINISTRATIVE LAW
      MANUAL] 246 (14th ed. 2013).
150
      See Carlos Luis Carrillo Artiles, La imbricación de la noción y contenido de la potestad de autotutel
      de la Administración en Venezuela [The imbrication of the notion and content of the authority of
      auto-control of the Administration in Venezuela], in DERECHO ADMINISTRATIVO IBEROAMERICANO
      26 (2007); see also HENRIQUE MEIER E., TEORÍA DE LAS NULIDADES EN EL DERECHO



                                                   - 52 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 57 of 60
                                                                                  CONFIDENTIAL

Administration are absolutely null in five circumstances, including, as relevant here,
when they are issued by manifestly incompetent authorities or with total and absolute
disregard of the legally established procedure [e.g., prior National Assembly
authorization].” 151 As I have explained some years ago: an “act affected by absolute
nullity, it is not capable of creating or declaring rights,” 152 or in other words absolute
nullity prevents acts “from having any effects of any kind, as the act, deemed
absolutely null, cannot be understood as ever issued.”153

       108. In short, as Professor Gustavo Linares Benzo has succinctly explained:
“Absolute nullity is referred to as an intrinsic vice of the act, to its constitutive
elements. Thus, the vitiated act never produces effects, from the beginning. Due to
the general character of the vice, absolute nullity can be alleged against anybody,
erga omnes.” 154 This is precisely the situation with the Indenture and the Pledge,
which, as explained in my initial report, are null and void ab initio because the lack
of constitutionally-required National Assembly authorization precluded (on the part
of PDVSA and PDVSA Petróleo) any valid expression of consent, which is an
essential element of contract formation. Contrary to                     assertions, it
is impossible under Venezuelan law to construct any presumption of legality or
legitimacy in the face of such absolute nullity. Consequently, no court in Venezuela
could or would enforce the Indenture and the Pledge based on such a presumption.
        109. The principle of legitimate expectations is also wholly inapplicable to the
Indenture and the Pledge. This principle was developed to protect relations between
the State and individuals in cases of reiterative actions of the Public Administration
by preventing the latter from changing the course of its actions irrationally, abruptly,
suddenly, and without warning, taking into account the effects that such changes
could cause. 155 As the Electoral Chamber of the Supreme Tribunal of Justice ruled
in its decision No. 98 of August 1, 2001, cited in                   (par. 185), for this




      ADMINISTRATIVO [THEORY OF NULLITIES IN ADMINISTRATIVE LAW] 77 (Editorial Jurídica Alba ed.,
      1991).
151
      See on the five cases of absolute nullity of administrative acts in BREWER-CARÍAS, ADMINISTRATIVE
      LAW IN VENEZUELA, supra note 135 at 124-125.
152
      Idem, at 112.
153
      Idem, at 123-124.
154
      See Gustavo Linares Benzo, Notas sobre los actos administrativos [Notes on Administrative Acts], in
      EL DERECHO PÚBLICO A LOS 100 NÚMEROS DE LA REVISTA DE DERECHO PÚBLICO 1980-2005 755, 783
      (Editorial Jurídica Venezolana ed., 2005).
155
      See BREWER-CARÍAS, ADMINISTRATIVE LAW IN VENEZUELA, supra note 135 at 36-37.



                                                  - 53 -
         Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 58 of 60
                                                                                  CONFIDENTIAL

principle to apply, the actions of the Public Administration “must follow the legal
framework and be oriented to the protection of the general interest.”156

        110. In the words of Hildegard Rondon de Sansó, also cited in
        , 157 legitimate expectations cannot be based on “a promise that does not
comply with the rules, or even, is contrary to the rules.” 158 That is, the principle
applies only when the expectation is “legitimate” in the sense of being subject to “all
the requirements of the legal order”159 and “not contrary to an express rule.”160 As
the same author also wrote regarding the subjective element of the expectation: “The
legitimacy of the claim could not be a decisive factor because it could lead to a
plausible expectation or confidence when deriving from a fact that has not evidence
of legality. For instance, it could happen that a matter considered illegal is going to
be placed in the field of legality,” 161 which is obviously unacceptable. This is why
the same author, in another work cited in                        (par. 192), emphasizes
that “it is necessary for the expectation to be established in accordance with the legal
order, in a way that there is no provision that could be opposed to the satisfaction of
the claim.” 162 For this same reason, Professor Caterina Balasso, also cited in
                  (par. 185), has expressed that a legitimate expectation must be
“justified”—that is, the act on which the expectation is based “must be subject to the
legal order and oriented toward the protection of the general interest.” 163

      111. Therefore, no “legitimate expectation” could possibly arise from the
execution of the Indenture and the Pledge, which was not authorized by the National
Assembly pursuant to Articles 150 and 187.9 of the Venezuelan Constitution.

156
      See Tribunal Supremo de Justicia Sala Electoral [TSJ] [Electoral Chamber of the Supreme Tribunal of
      Justice] No. 98 Asociación Civil “Club Campestre Paracotos, Aug. 1, 2001, in 85-88 REVISTA DE
      DERECHO PÚBLICO 232-238 (Editorial Jurídica Venezolana ed., 2001) (produced as Exhibit      -114 to
                      ).
157
      Hildegard Rondón de Sansó, El Principio de Confianza Legítima en el Derecho Venezolano [The
      Principle of Legitimate Expectation in Venezuelan Law], in IV JORNADAS INTERNACIONALES
      DE DERECHO ADMINISTRATIVO 295 (1998) (produced as Exhibit                -108 to                ).
158
      Id. at 300.
159
      Id. at 301.
160
      Id. at 328.
161
      Id. at 349.
162
      Hildegard Rondón de Sansó, Visión General del Principio de Expectativa Plausible [Overview of the
      Principle of Plausible Expectation], in 141 BOLETÍN DE LA ACADEMIA DE CIENCIAS
      POLÍTICAS Y SOCIALES 341 (2003).
163
      Caterina Balasso Tejera, El Principio de Protección de la Confianza Legítima y su Aplicabilidad
      Respecto de los Ámbitos de Actuación del Poder Público [The Principal of Protection of Legitimate
      Expectations and its Applicability to policy areas of the Public Power], in 100 REVISTA DE
      DERECHO PÚBLICO 745-746 (2006).



                                                  - 54 -
        Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 59 of 60
                                                                    CONFIDENTIAL

Moreover, it is bad faith to pretend otherwise given that, in the same May 2016
Resolution of the National Assembly from which                      purports to deduce
an “official interpretation” of national public interest contracts that would exclude
the Indenture and the Pledge, the National Assembly expressly warned that any
national public interest contract entered into without required legislative
authorization would be absolutely null and void164 (par. 123 ff; 201ff).

       112. The May 2016 Resolution was not adopted to “define” or establish any
specific notion of public interest contracts, as                     incorrectly asserts
(par. 201). Rather, the evident purpose of the Resolution was to declare in a general
way the National Assembly’s “own and untransferable” power to authorize, as a
condition of validity, all public interest contracts entered into with foreign states,
official foreign entities, or corporations non domiciled in Venezuela, referring to the
“National Executive” because it is the National Executive (i.e., the National
Executive branch of government) that must present such a contract to the National
Assembly for authorization even when the public contracting party is a state-owned
enterprise such as PDVSA or PDVSA Petróleo.165 The Resolution was sent to all
foreign embassies in Venezuela to ensure that potential foreign counterparties would
be warned “about the nullity of contracts to be entered against the provision of article
150 of the Constitution and about the liability derived therein.” 166 (Article 4).

      113. There is simply no plausible way to deduce from the text of the May 2016
Resolution that the National Assembly’s purpose was to “define” the notion of
national public interest contracts in such a way as to “welcome” foreign companies
not domiciled in Venezuela to enter into such contracts without legislative
authorization, much less that the National Assembly created a “legitimate
expectation” that public interest contracts entered into without authorization would
be accepted.
      114. Finally, the National Assembly’s September 2016 Resolution,167 passed
when the Exchange Offer was announced but prior to the execution of the Indenture
and the Pledge, did not “contradict” the May 2016 Resolution. On the contrary,
consistent with the May 2016 Resolution, the National Assembly invoked its powers
under Article 187 of the Constitution, which include, as relevant to the situation, the
power enumerated in subpart 187.9 to authorize the national public interest

164
      May 2016 Resolution, supra note 75.
165
      Id. at 1.
166
      Id. at 3.
167
      September 2016 Resolution, supra note 83.



                                                  - 55 -
Case 1:19-cv-10023-KPF Document 119-2 Filed 06/16/20 Page 60 of 60
